Exhibit 10.1

 



LICENSE AGREEMENT

 

 

 

by and between

 

 

 

ANJI PHARMACEUTICALS INC.

 

 

 

and

 

 

 

LIPIMETIX DEVELOPMENT, INC.

 

MAY 2, 2018

 

 

 



LICENSE AGREEMENT

 

This License Agreement (the “Agreement”) is entered into as of May 2, 2018 (the
“Effective Date”), by and between Anji Pharmaceuticals Inc., a company organized
and existing under the laws of the Cayman Islands and having an address at P.O.
Box 31119 Grand Pavilion, Hibiscus Way, 802 West Bay Road, Grand Cayman, KY1 –
1205, Cayman Islands (“Anji Pharma”) and LipimetiX Development, Inc. a
corporation organized and existing under the laws of Delaware and having an
address at 5 Commonwealth Road, Suite 2a, Natick, MA 01970 (“LipimetiX”). Anji
Pharma and LipimetiX may each be referred to herein individually as a “Party”
and collectively as the “Parties.”

 

WHEREAS, LipimetiX is developing a proprietary family of Apo E mimetic peptides
and owns or otherwise controls certain patents, patent applications, technology,
know-how, scientific and technical information and other proprietary rights and
information relating to the research and development of such molecules;

 

WHEREAS, Anji Pharma has experience and expertise in the development and
commercialization of pharmaceutical products, and desires, subject to the terms
of this Agreement, to acquire an exclusive license in the Territory (as defined
below) under such intellectual property rights for such molecules; and

 

WHEREAS, subject to the terms of this Agreement, LipimetiX wishes to grant to
Anji Pharma, an exclusive license to use, research, develop, manufacture and
commercialize such molecules in the Territory (as defined below).

 

NOW THEREFORE, in consideration of the mutual promises and covenants set forth
below and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Parties hereby agree as follows:

 

1.DEFINITIONS AND INTERPRETATION.

 

1.1.                        “Affiliate” means, as of any point in time and for
so long as such relationship continues to exist with respect to any Person, any
other Person that controls, is controlled by, or is under common control with,
such Person. A Person shall be regarded as in control of another Person if it
(a) owns or controls more than fifty (50%) of the equity securities of the
subject Person entitled to vote in the election of directors or (b) possesses,
directly or indirectly, the power to direct or cause the direction of the
management or policies of any such Person (whether through ownership of
securities or other ownership interests, by contract or otherwise).

 

1.2.                        “Anji Pharma IP” means the Anji Pharma Patent Rights
and Anji Pharma Technology.

 

1.3.                        “Anji Pharma Patent Rights” means any Patent Rights
that Cover the composition of matter or use of the Compound or Product (but not
to any other component of a Combination Product) as contemplated by this
Agreement, or that Cover any processes used for manufacturing the Compound or
Product (but not to any other component of a Combination Product) under this
Agreement, and that are Controlled by Anji Pharma or any of its Affiliates as of
the Effective Date or that comes into the Control of Anji Pharma or any of its
Affiliates during the Term (other than through the grant of a license by
LipimetiX or any of its Affiliates), but excluding Product Patent Rights.

 

 1 

 



1.4.                        “Anji Pharma Related Party” means Anji Pharma, an
Affiliate of Anji Pharma or any permitted Sublicensee of Anji Pharma.

 

1.5.                        “Anji Pharma Technology” means any Technology
related to the composition of matter or use of the Compound or Product (but not
to any other component of a Combination Product) as contemplated by this
Agreement, or processes used for manufacturing the Compound or Product (but not
to any other component of a Combination Product) under this Agreement that are
Controlled by Anji Pharma or any of its Affiliates as of the Effective Date or
that come into the Control of Anji Pharma or any of its Affiliates during the
Term (other than through the grant of a license by LipimetiX or any of its
Affiliates), but excluding Product Technology and Technology claimed or
disclosed in Product Patent Rights or Anji Pharma Patent Rights.

 

1.6.                        “Applicable Law” means the laws, statutes, rules,
regulations, guidelines, or other requirements that may be in effect from time
to time and apply to a Party’s activities to be performed under this Agreement,
including any such laws, statutes, rules, regulations, guidelines or other
requirements of the CFDA or China’s Ministry of Health.

 

1.7.                        “Business Day” means a day other than a Saturday,
Sunday or bank or other public holiday in Boston, Massachusetts.

 

1.8.                        “Calendar Quarter” means the respective periods of
three (3) consecutive calendar months ending on March 31, June 30, September 30
and December 31.

 

1.9.                        “CFDA” means China’s Food and Drug Administration
and any successor agency or authority having substantially the same function.

 

1.10.                    “Change of Control” means, with respect to a Party, (a)
a merger or consolidation of such Party with a Third Party that results in the
voting securities of such Party outstanding immediately prior thereto, or any
securities into which such voting securities have been converted or exchanged,
ceasing to represent more than fifty percent (50%) of the combined voting power
of the surviving entity or the parent of the surviving entity immediately after
such merger or consolidation, or (b) a transaction or series of related
transactions in which a Third Party, together with its Affiliates, becomes the
beneficial owner of more than fifty percent (50%) of the combined voting power
of the outstanding securities of such Party, or (c) the sale or other transfer
to a Third Party of all or substantially all of such Party’s business or assets
to which this Agreement relates, but in any event, excluding any consolidation
or merger effected exclusively to change the domicile of a Party, any
transaction or series of transactions effected principally for a bona fide
financing transaction, or a stock sale to underwriters in a public offering. The
acquiring or combining Third Party in any of (a), (b) or (c), and any of such
Third Party’s Affiliates (other than the acquired Party and its Affiliates as in
existence prior to the applicable transaction) are referred to collectively
herein as the “Acquirer.”

 

1.11.                    “Combination Product” means a (a) Product that is
comprised of or contains a Compound as an active ingredient together with one
(1) or more other therapeutically active pharmaceutical ingredients and is sold
either as a fixed dose or as separate doses as one (1) product or (b) a Product
sold together under one sales price with one or more other finished products or
devices. Combination Product shall include conjugates or complexes of the
Compound with other therapeutically active ingredients (regardless of whether
such conjugate or complex is also a modification of Apo E mimetic peptide
incorporating the base peptide AEM-28).

 

 2 

 



1.12.                    “Commercialize” or “Commercializing” means activities
directed to obtaining pricing and reimbursement approvals and regulatory
activities pertaining to same, and to market, promote, distribute, offer for
sale, sell, have sold, import, have imported, export, have exported or otherwise
commercialize a pharmaceutical compound or product. When used as a noun,
“Commercialization” means any and all activities involved in Commercializing.

 

1.13.                    “Commercially Reasonable Efforts” means, with respect
to the efforts to be expended by a Party with respect to any objective, those
reasonable, good faith efforts to accomplish such objective as a biotechnology
company would normally use to accomplish a similar objective under similar
circumstances. With respect to any efforts relating to the Development, the
seeking or obtaining of Regulatory Approval or Commercialization of a Compound
or Product by a Party, a Party will be deemed to have exercised Commercially
Reasonable Efforts if such Party has exercised those efforts normally used by a
biotechnology company, in the relevant jurisdiction, with respect to a compound
or product of similar therapeutic modality, with similar market potential in
such jurisdiction and at a similar stage in its Development or product life
cycle, as the Compound or Product, in each case, taking into account all
relevant factors that may affect the Development, Regulatory Approval,
Manufacture or Commercialization of a pharmaceutical product, including (as
applicable): actual and potential issues of safety, efficacy and/or stability;
product profile (including product modality, category and mechanism of action);
stage of Development or life cycle status; actual and projected Development,
Regulatory Approval, Manufacturing and Commercialization costs; Manufacturing
difficulties; the likelihood of obtaining Regulatory Approvals (including
satisfactory reimbursement or pricing approvals); the timing of such approvals;
the regulatory environment and the current and projected regulatory status;
labeling or anticipated labeling; competitive landscape, existing or projected
pricing, sales, reimbursement and profitability, proprietary position, strength
and duration of patent protection and anticipated exclusivity, and other
relevant scientific, legal and commercial factors.

 

1.14.                    “Compound” means the Apo E mimetic peptide
incorporating the base peptide AEM-28 identified as of the Effective Date as
AEM-28-14, and any salt, free acid/base, solvate, hydrate, stereoisomer and
polymorphic form thereof, and any prodrug, derivative or modification thereof,
but excluding any component of a derivative or modification that constitutes a
pharmaceutically active ingredient or component which is not an Apo E mimetic
peptide.

 

1.15.                    “Confidential Information” means, with respect to a
Party, all confidential, non-public information, Technology and materials
(whether or not patentable) and other non-public proprietary information that is
communicated or provided by, or on behalf of, one Party or its Affiliates or any
of their respective Representatives (the “Disclosing Party”) to the other Party
or its Affiliates or any of their respective Representatives (the “Receiving
Party”), whether orally or in written, electronic or other form or media, on or
after the Effective Date or pursuant to that certain Mutual Confidentiality
Agreement, by and between the Parties, dated as of January 26, 2018 (the
“Non-Disclosure Agreement”) but only to the extent that such information (a) is
marked in writing as “confidential” or with other similar designation to
indicate its confidential nature at the time of disclosure, or (b) is disclosed
orally or in non-tangible form and is indicated to be confidential at the time
of disclosure or, within thirty (30) days after disclosure, the Disclosing Party
provides a written summary of such information marked as “confidential” or with
other similar designation to indicate its confidential nature; provided,
however, that if a Person would reasonably determine any disclosed information
to be confidential, such information shall be deemed Confidential Information
whether or not such information was marked, designated, or otherwise identified
as confidential. Confidential Information does not include any information,
Technology or materials that can be established by the Receiving Party by
competent proof that it (i) was already known by the Receiving Party without an
obligation of confidentiality at the time of disclosure with respect to such
information, (ii) was generally available to the public or otherwise part of the
public domain at the time of its disclosure to the Receiving Party, (iii) became
generally available to the public or otherwise part of the public domain after
its disclosure to the Receiving Party, other than through any act or omission of
the Receiving Party in breach of its confidentiality obligations under this
Agreement or the Non-Disclosure Agreement, (iv) was disclosed to the Receiving
Party, other than under an obligation of confidentiality, by a Third Party who
had no obligation of confidentiality with respect to such information, or (v)
was independently discovered or developed by, or on behalf of, the Receiving
Party without reference to, or use of, in whole or in part, any Confidential
Information belonging to the Disclosing Party.

 

 3 

 



1.16.                    “Control” or “Controlled” means with respect to any
item of information, material or intellectual property right (including any
Patent Right or Technology) or other data, information or material, the ability
(whether by sole, joint or other ownership interest, license or otherwise, other
than pursuant to this Agreement) to, without violating the terms of any
agreement with a Third Party, assign, grant a license or sublicense or provide
access or other right in (as applicable based on the context), to or under such
intellectual property right, data, information or material; provided, that
neither Party shall be deemed to Control any item of information, material or
intellectual property right (a) if access requires or triggers a payment
obligation not reimbursed by the other Party requesting access, or (b) that was
owned or controlled by an Acquirer of such Party (i) prior to a Change of
Control of such Party or (ii) after a Change of Control of such Party that, in
the case of (ii), was developed, invented or obtained by the Acquirer after the
Change of Control without the use of any Confidential Information or proprietary
materials of the Party undergoing such Change of Control that are related to
this Agreement.

 

1.17.                    “Cover” means with respect to any Patent Right and the
subject matter at issue that, but for an ownership right or license or
sublicense granted under a Valid Claim of such Patent Right, the use,
Development, Manufacture, Commercialization or practice of the subject matter at
issue would infringe such Valid Claim of such Patent Right. “Covers,” “Covered”
and “Covering” shall have correlative meanings.

 

1.18.                    “Development” means non-clinical and clinical drug
research and development activities reasonably related to the development and
submission of information to a Regulatory Authority, including toxicology,
pharmacology and other discovery and pre-clinical efforts, test method
development and stability testing, process development, formulation development,
development manufacturing, delivery system development, quality assurance and
quality control development, and clinical studies (including pre- and
post-approval studies but specifically excluding regulatory activities directed
to obtaining pricing and reimbursement approvals. When used as a verb, “Develop”
means to engage in Development.

 

 4 

 



1.19.                    “Development Plan” means the Initial Development Plan,
and any updates to such Initial Development Plan (or any subsequent version
thereof) by an Anji Pharma Related Party in accordance with Section 4.1, which
plan sets forth the non-clinical and clinical Development activities with
respect to the Product.

 

1.20.                    “Field” means all diagnostic, therapeutic and
prophylactic uses for all indications, except for the diseases of the eye, with
respect to LipimetiX IP licensed from UABRF under the UABRF Agreement.

 

1.21.                    “First Commercial Sale” means, with respect to any
Product and with respect to any jurisdiction of the Territory, the first sale of
such Product by an Anji Pharma Related Party to a Third Party, in such
jurisdiction after such Product has been granted Regulatory Approval by the
appropriate Regulatory Authority(ies) allowing an Anji Pharma Related Party to
market and sell or have sold such Product in such jurisdiction.

 

1.22.                    “Generic Product” means any pharmaceutical product that
(a) is sold by a Third Party that is not an Affiliate or Sublicensee of Anji
Pharma under a marketing authorization granted by a Regulatory Authority to a
Third Party, (b) contains the same active pharmaceutical ingredient as a Product
and (c) is approved in reliance on a prior Regulatory Approval of a Product
granted to an Anji Pharma Related Party by the applicable Regulatory Authority.

 

1.23.                    “Governmental Authority” means any court, arbitrator,
agency, department, authority or other instrumentality of any national, state,
county, city or other political subdivision, whether local or foreign.

 

1.24.                    “ICH” means the International Council for Harmonisation
of Technical Requirements for Pharmaceuticals for Human Use.

 

1.25.                    “IFRS” means the body of pronouncements issued from
time to time by the International Accounting Standards Board or any successor
thereto, including the International Financial Reporting Standards and
Interpretations approved by the International Accounting Standards Board,
consistently applied by the applicable Person.

 

1.26.                    “Indication” means an individual, separate and distinct
disease or clinical condition. The Parties agree that (a) prevention of a
disease or medical condition shall not be a separate indication from treatment
of the same disease or medical condition; (b) the treatment or prevention of the
same disease or medical condition in a different population shall not be a
separate indication and (c) a label enhancement or elaboration or expansion of
an approved Indication shall not be a separate indication even if one or more
studies are performed to receive such enhancement or elaboration.

 

 5 

 



1.27.                    “Invention” means any process, method, composition of
matter, article of manufacture, discovery or finding, patentable or not
patentable, which results (a) from the activities conducted pursuant to this
Agreement by, or on behalf of, either or both the Anji Pharma Related Parties
and/or LipimetiX and its Affiliates, or (b) from the use by one Party of the
other Party’s Confidential Information disclosed under this Agreement.

 

1.28.                    “LipimetiX IP” means the LipimetiX Patent Rights and
LipimetiX Technology.

 

1.29.                    “LipimetiX Patent Rights” means (a) the Patent Rights
listed on Exhibit A, and (b) any other Patent Rights that Cover the composition
of matter or use of the Compound or Product, or that Cover any processes for
manufacturing the Compound or Product, and that are Controlled by LipimetiX or
any of its Affiliates as of the Effective Date or come into the Control of
LipimetiX or any of its Affiliates during the Term (other than through the grant
of a license by Anji Pharma or any of its Affiliates), but excluding Product
Patent Rights.

 

1.30.                    “LipimetiX Technology” means any Technology related to
the composition of matter or use of the Compound or Product as contemplated by
this Agreement, or processes used for manufacturing the Compound or Product
under this Agreement that are Controlled by LipimetiX or any of its Affiliates
as of the Effective Date or that comes into the Control of LipimetiX or any of
its Affiliates during the Term (other than through the grant of a license by
Anji Pharma or any of its Affiliates), but excluding Product Technology and any
Technology claimed or disclosed in Product Patent Rights or LipimetiX Patent
Rights.

 

1.31.                    “LipimetiX Third Party Agreement” means any agreement
between LipimetiX (or any of its Affiliates) and any Third Party that relates to
any of the LipimetiX IP, including without limitation the UABRF Agreement,
attached hereto as Exhibit C.

 

1.32.                    “Manufacture” or “Manufacturing” means to make,
produce, manufacture, process, fill, finish, package, label, perform quality
assurance testing, release, ship or store a compound or product or any component
thereof. When used as a noun, “Manufacture” or “Manufacturing” means any and all
activities involved in Manufacturing a compound or product or any component
thereof.

 

1.33.                    “Net Sales” means, with respect to a Product for any
period, the total amount billed or invoiced on sales of such Product during such
period by an Anji Pharma Related Party in the Territory to Third Parties
(including wholesalers and distributors, but as the term Third Party or Third
Parties is used in this definition of Net Sales, excluding permitted
Sublicensees), in bona fide arm’s length transactions, less the following
deductions, in each case, to the extent related specifically to the Product and
incurred, allowed or taken by such Third Parties (to the extent not reimbursed
by any Third Party):

 

1.33.1.  trade, cash and quantity discounts;

 

1.33.2.  price reductions or rebates, retroactive or otherwise, imposed by,
negotiated with, or otherwise paid to, Governmental Authorities or other payors;

 

1.33.3.  taxes on sales (such as sales, value added or use taxes), duties,
customs, tariffs and other governmental charges or fees (to the extent not paid
by the Third Party);

 

 6 

 



1.33.4.  amounts repaid or credited by reason of rejections, defects, returned
goods allowances, recalls or returns, or because of retroactive price
reductions, including rebates or wholesaler charge backs;

 

1.33.5.  any invoiced amounts from a prior period which are not collected,
including bad debts, and are written off by Anji Pharma or its Affiliates or
Sublicensees, provided that in the event such amounts are subsequently
collected, such amounts shall be included in Net Sales;

 

1.33.6.  freight, insurance, import/export and other transportation charges set
forth separately as such in the total amount invoiced, as well as any fees for
services provided by wholesalers and warehousing chains related to the
distribution of such Products; and

 

1.33.7.  any other similar and customary deductions that are consistent with
IFRS.

 

In no event shall any particular deduction identified above be deducted more
than once in calculating the Net Sales of a Product. Net Sales shall not include
transfers or dispositions for charitable, promotional, pre-clinical, clinical,
regulatory or governmental purposes (including on account of a compulsory
license) for which an Anji Pharma Related Party receives de minimis amounts for
good faith business purposes not exceeding the cost of such goods transferred or
disposed. Net Sales shall not include sales between Anji Pharma Related Parties
unless the transferee is the end purchaser, user or consumer of such Product.
Subject to the above, Net Sales shall be calculated in accordance with the
standard IFRS accounting procedures, as consistently applied by the applicable
Anji Pharma Related Party. If an Anji Pharma Related Party receives
consideration other than or in addition to cash upon the sale or disposition of
a unit of Product to a Third Party, such as a barter transaction, Net Sales
shall be calculated based on the fair market value of the non-cash consideration
received for such unit of Product or the fair market value of the Product, based
on the assessment by the applicable Anji Pharma Related Party using, as
applicable, IFRS.

 

If an Anji Pharma Related Party separately sells in such jurisdiction, a product
containing as its sole active ingredient a Compound contained in such
Combination Product (the “Standalone Product”) and a product containing only the
other components of a Combination Product, the Net Sales attributable to such
Combination Product shall be calculated by multiplying actual Net Sales of such
Combination Product by the fraction A/(A+B) where “A” is the applicable Anji
Pharma Related Party’s average Net Sales price during the period to which the
Net Sales calculation applies for the Standalone Product in such jurisdiction
and “B” is the applicable Anji Pharma Related Party’s average Net Sales price
during the period to which the Net Sales calculation applies in such
jurisdiction, for products that contain only the other components in such
Combination Product.

 

If an Anji Pharma Related Party separately sells in such jurisdiction the
Standalone Product but does not separately sell in such jurisdiction products
containing only the other components of a Combination Product, the Net Sales
attributable to such Combination Product shall be calculated by multiplying the
Net Sales of such Combination Product by the fraction A/C where “A” is the
applicable Anji Pharma Related Party’s average Net Sales price during the period
to which the Net Sales calculation applies for the Standalone Product in such
jurisdiction, and “C” is the applicable Anji Pharma Related Party’s average Net
Sales price in such jurisdiction during the period to which the Net Sales
calculation applies for such Combination Product.

 

 7 

 



If an Anji Pharma Related Party does not separately sell in such jurisdiction
both the Standalone Product and the other components in the Combination Product
in the Territory, then the Parties shall discuss in good faith a method to
appropriately attribute value to the Product within the Combination Product.

 

1.34.                    “Patent Rights” means (a) patents and patent
applications, (b) all provisionals, divisionals, additions, substitutions,
continuations, continuations-in-part or any other form of government-issued
right substantially similar to any of the foregoing and (c) all patents issuing
on any of the foregoing (including inventor’s certificates thereto) in (a)
through (b), (d) all foreign counterparts of any of the foregoing in (a) through
(c), including PCT applications, and (e) all registrations, reissues,
re-examinations, supplemental protection certificates, renewals, restorations or
extensions of any of the foregoing in (a) through (d).

 

1.35.                    “Person” means an individual, sole proprietorship,
partnership, limited partnership, limited liability partnership, corporation,
limited liability company, business trust, joint stock company, trust,
incorporated association, joint venture or similar entity or organization,
including a government or political subdivision or department or agency of a
government.

 

1.36.                    “Phase III Clinical Trial” means an adequate and
well-controlled human clinical study conducted on sufficient numbers of human
subjects and appropriately designed for the indication to serve as a pivotal
study to support Regulatory Approval, and ultimately provide sufficient evidence
for the review of drug registration application for marketing approval by the
CFDA or as otherwise may be defined in SFDA Order No. 28.

 

1.37.                    “Product” means the pharmaceutical product containing
the Compound in all forms, presentations, formulations and dosage forms.

 

1.38.                    “Product Inventions” means any Invention that (i) is
specific to the Compound or (ii) to the extent such Invention is Controlled by
Anji Pharma or its Affiliates or LipimetiX or its Affiliates, or both, as may be
applicable, is specific to the Product as it relates to the Compound.

 

1.39.                    “Product IP” means the Product Patent Rights and
Product Technology.

 

1.40.                    “Product Patent Rights” means any Patent Right claiming
Product Inventions.

 

1.41.                    “Product Technology” means any Technology that results
(a) from the activities conducted pursuant to this Agreement by, or on behalf
of, either or both the Anji Pharma Related Parties and/or LipimetiX and its
Affiliates, or (b) from the use by one Party of the other Party’s Confidential
Information disclosed under this Agreement, in each case of (a) and (b), that
(i) is specific to the Compound or (ii) to the extent such Technology is
Controlled by Anji Pharma or its Affiliates or LipimetiX or its Affiliates, or
both, as may be applicable, to the Product as it specifically relates to the
Compound, and in all cases excluding Technology claimed in Product Patent
Rights.

 

 8 

 



1.42.                    “Regulatory Approval” means all technical, medical and
scientific licenses, registrations, authorizations and approvals (including drug
registration approvals, supplements and amendments, marketing approvals, pricing
and third party reimbursement approvals (but only to the extent such pricing and
third party reimbursement approvals are required to sell the Product), and
labeling approvals) of any applicable Regulatory Authority, necessary for the
use, Development, Manufacture and Commercialization of a pharmaceutical product
in a regulatory jurisdiction.

 

1.43.                    “Regulatory Authority” means, with respect to a
jurisdiction in the Territory, any national, supra-national, regional, state or
local regulatory agency, department, bureau, commission, council or other
Governmental Authority involved in the granting of a Regulatory Approval or, to
the extent required in such jurisdiction, price approval, for pharmaceutical
products in such jurisdiction.

 

1.44.                    “Regulatory Exclusivities” means, with respect to any
jurisdiction in the Territory, the additional market protections, other than
Patent Right protection, granted or recognized by a Regulatory Authority in such
jurisdiction that confers an exclusive Commercialization period during which an
Anji Pharma Related Party has the exclusive right to market and sell a Compound
or Product in such jurisdiction through a regulatory exclusivity right (e.g.,
new chemical entity exclusivity, new use or indication exclusivity, new
formulation exclusivity, orphan drug exclusivity, pediatric exclusivity or any
applicable data exclusivity).

 

1.45.                    “Representatives” means (a) with respect to Anji
Pharma, the Anji Pharma Related Parties and each of their respective officers,
directors, employees, consultants, contractors and agents and (b) with respect
to LipimetiX, LipimetiX, its Affiliates and each of their respective officers,
directors, employees, consultants, contractors and agents.

 

1.46.                    “Residual Knowledge” means knowledge, techniques,
experience and Technology that (a) are, or are based on, any Confidential
Information Controlled by the Disclosing Party and (b) are retained in the
unaided memory of any authorized Representative of the Receiving Party after
having access to such Confidential Information. An individual’s memory will be
considered to be unaided if the individual has not intentionally memorized the
Confidential Information for the purpose of retaining and subsequently using or
disclosing it. In no event, however, will Residual Knowledge include any
knowledge, techniques, experience and Technology to the extent (at any time, for
such time) within the scope of any issued patent claim Controlled by the
Disclosing Party.

 

1.47.                    “Royalty Term” means, with respect to any particular
Product in any particular jurisdiction in the Territory, the period of time
beginning on the First Commercial Sale of such Product in such jurisdiction and
ending on the later of (a) the expiration of the last to expire Valid Claim of
the (i) LipimetiX Patent Rights, (ii) Product Patent Rights or (iii) any other
Patent Right claiming an Invention specific to the Compound or the Product as it
relates to the Compound, in the case of each of (i), (ii) and (iii), such Patent
Rights containing a Valid Claim that Covers the sale of Product in the People’s
Republic of China, (b) ten (10) years from the First Commercial Sale of the
first Product in such jurisdiction, and (c) expiration of all Regulatory
Exclusivities in such jurisdiction.

 

 9 

 



1.48.                    “Sublicensee” means any Person to whom Anji Pharma or
any of its Affiliate grants or has granted directly a sublicense of rights
licensed by LipimetiX to Anji Pharma or its Affiliates under this Agreement.

 

1.49.                    “Technology” means any proprietary development,
invention, improvement, method, technique, conception, know-how, data (including
pre-clinical and clinical data), results, material, specification, discovery,
process, technology, cell line, Compound, probe, sequence or other information,
whether or not patentable, and any physical embodiment of any of the foregoing.

 

1.50.                    “Territory” means the People’s Republic of China, Hong
Kong and Taiwan.

 

1.51.                    “Third Party” means any Person other than Anji Pharma,
LipimetiX or their respective Affiliates.

 

1.52.                    “Trademark” means any trademark, trade name, service
mark, service name, brand, domain name, trade dress, logo, slogan or other
indicia of origin or ownership, including the goodwill and activities associated
with each of the foregoing.

 

1.53.                    “UABRF Agreement” means that certain Exclusive License
Agreement, by and between LipimetiX and the UAB Research Foundation (“UABRF”),
dated as of August 26, 2011, as amended by that certain First Amendment and
Consent to Assignment of Exclusive License Agreement on August 3, 2012, and by
that certain Second Amendment to Exclusive License Agreement on December 15,
2014, as may be further amended or restated from time to time, copies of which
are attached hereto as Exhibit C.

 

1.54.                    “Valid Claim” means (a) a pending patent claim included
within a pending patent application that has not (i) expired, been withdrawn
from consideration or been finally abandoned or rejected, or (ii) been pending
for more than seven (7) years after the effective date of filing of the patent
application in which such pending patent claim is included; and (b) an issued
and unexpired patent claim included within an issued and unexpired patent that
has not been revoked, held unenforceable, unallowable, unpatentable or invalid
by a decision of a court or other governmental agency of competent jurisdiction,
to which an appeal has not or cannot be taken within the time allowed for
appeal, and that has not been disclaimed, denied, or admitted to be invalid or
unenforceable through reissue, re-examination, inter partes review, post-grant
review, disclaimer, nullity, suit or otherwise.

 

1.55.                    Construction. Except where the context expressly
requires otherwise, (a) the words “include,” “includes” and “including” shall be
deemed to be followed by the phrase “without limitation,” (b) references to any
specific law, rule or regulation, or article, section or other division thereof,
shall be deemed to include the then-current amendments thereto or any
replacement or successor law, rule or regulation thereof and (c) the term “or”
shall be interpreted in the inclusive sense commonly associated with the term
“and/or.”

 

1.56.                    Additional Definitions. Each of the following terms is
defined in the section of this Agreement indicated below.

 

 10 

 



Defined Term Location in Agreement Acquirer 1.10 Additional Anji Pharma IP 2.6.2
Additional LipimetiX IP 2.6.1 Additional Third Party License 3.3.2.1 Agreement
Preamble Amount 3.5.2 Anji Pharma Preamble Anji Pharma Indemnitees 10.2
Bankruptcy Code 9.8 Breaching Party 9.3 Claims 10.1 Default Notice 9.3 Diligence
Issue 11.9.1 Disclosing Party 1.15 Effective Date Preamble Executive Officers
11.9.3 ICC 11.11 IMS 3.3.2.3 Infringement Claim 6.3.5 Initial Development Plan
4.1 Licensed Activities 6.3.4.1 LipimetiX Preamble LipimetiX Indemnitees 10.1
LipimetiX Minimum Royalty Payments 3.3.4.1 Losses 10.1 Non-Breaching Party 9.3
Non-Disclosure Agreement 1.15 Notice of Dispute 11.9.2 Party and Parties
Preamble Receiving Party 1.15 Review Period 7.5.2 Shortfall Payments 3.3.4.2
Standalone Product 1.33 Term 9.1 Third Party IP Rights 6.3.4.1 UABRF 1.53 UABRF
Minimum Royalty Payments 3.3.4 Withholding Party 3.5.2

 

 

 11 

 



2.      LICENSE GRANTS AND TECHNOLOGY TRANSFER.

 

2.1.Grants to Anji Pharma.

 

2.1.1.                  Exclusive License. Subject to the terms and conditions
of this Agreement, during the Term, LipimetiX hereby grants to Anji Pharma and
its Affiliates a (a) sole and exclusive (even as to LipimetiX and its
Affiliates, but except as needed by LipimetiX to practice the license granted to
LipimetiX in Section 2.2.1), royalty-bearing license, with the right to
sublicense as provided in Section 2.3, under the LipimetiX IP and LipimetiX’s
rights in the Product IP, to use, have used, Develop, have Developed,
Manufacture, have Manufactured, Commercialize and have Commercialized Compounds
and Products in the Field in the Territory and (b) non-exclusive, royalty-free,
fully paid-up license, with the right to sublicense as provided in Section 2.3,
under the LipimetiX IP and LipimetiX’s rights in the Product IP, for
non-clinical Development of Compounds and Products outside the Territory solely
for purposes of practicing the license set forth in subclause (a) of this
Section 2.1.1.

 

2.1.2.                  Perpetual Enabling Licenses to Anji Pharma. Subject to
Section 2.1.1, LipimetiX hereby grants to Anji Pharma and its Affiliates a
perpetual, royalty-free, fully paid-up, fully sublicensable through multiple
tiers, non-exclusive license under its rights in the Product IP (a) for Anji
Pharma’s and its Affiliates’ internal, non-clinical research and development
purposes; and (b) to use, have used, Develop, have Developed, Manufacture, have
Manufactured, Commercialize, have Commercialized and otherwise exploit
Technology, products and compounds other than the Products and Compounds
worldwide, for any purpose.

 

2.2.Grants to LipimetiX.

 

2.2.1.      Non-Exclusive Research and Development License. Subject to the terms
and conditions of this Agreement, during the Term, Anji Pharma hereby grants to
LipimetiX and its Affiliates a non-exclusive, royalty-free, fully-paid-up
license, with the right to sublicense as provided in Section 2.3, under the Anji
Pharma IP and Anji Pharma’s rights in the Product IP, to perform its Development
activities set forth in the Development Plan.

 

2.2.2.      Product IP License in the Territory During the Term. Anji Pharma
hereby grants to LipimetiX and its Affiliates during the Term a royalty-free,
fully paid-up, fully sublicensable through multiple tiers, non-exclusive license
under Anji Pharma’s rights in the Product IP for LipimetiX’s non-clinical
Development of Compounds and Products in the Territory solely for purposes of
using, having used, Developing, having Developed, Manufacturing, having
Manufactured, Commercializing, having Commercialized or otherwise exploiting
Compounds and Products outside of the Territory.

 

2.2.3.      Perpetual Enabling Licenses to LipimetiX. Subject to Section 2.1.1,
Anji Pharma hereby grants to LipimetiX and its Affiliates a perpetual,
royalty-free, fully paid-up, fully sublicensable through multiple tiers, license
under Anji Pharma’s rights in the Product IP (a) for LipimetiX’s and its
Affiliates’ internal, non-clinical research and development purposes, which
license in this subclause (a) shall be non-exclusive; (b) to use, have used,
Develop, have Developed, Manufacture, have Manufactured, Commercialize, have
Commercialized and otherwise exploit Technology, products and compounds other
than the Products and Compounds worldwide, for any purpose, which license in
this subclause (b) shall be non-exclusive; and (c) to use, have used,
Manufacture, have Manufactured, Develop, have Developed, Commercialize and have
Commercialized Compounds and Products in the Field for any purpose outside of
the Territory, which license in this subclause (c) shall be exclusive (except as
needed by Anji Pharma to practice the license granted to Anji Pharma in Section
2.1.1(b)) during the Term and non-exclusive after the Term, with respect to any
jurisdiction.

 

 12 

 



2.3.                        Right to Sublicense. Either Party shall have the
right to grant sublicenses to its Affiliates and Third Parties of the licenses
granted to such Party under Section 2.1.1, 2.2.1 or 2.2.2, provided, that such
Party provides the other Party with a copy of each sublicense agreement, which
may be appropriately redacted, provided that such Party discloses to the other
Party the terms relevant to determine compliance with this Agreement. Any such
sublicense shall be consistent with, and subordinate to, the terms and
conditions contained herein, and with respect to sublicenses granted by any Anji
Pharma Related Parties, further be subject to, consistent with, and subordinate
to, the terms and conditions of the UABRF Agreement.

 

2.4.            Right of Reference. Each Party hereby grants to the other Party
and its Affiliates a “Right of Reference,” as that term is defined in 21 C.F.R.
§ 314.3(b) or similar Applicable Law, to any data Controlled by such granting
Party or its Affiliates (a) to the extent it relates to a Compound contained in
the Products or preclinical studies with respect to the Products and (b) that
such other Party reasonably believes may be necessary to the Development,
Manufacturing or Commercialization of any Product in the Field in their
respective territory, and such granting Party will provide a signed statement to
the foregoing effect, if so requested by the other Party in accordance with 21
C.F.R. § 314.50(g)(3) or similar requirement under any Applicable Law.

 

2.5.                        Technology Transfer. LipimetiX shall provide
reasonable assistance, at no additional cost to Anji Pharma to effect the
timely, not to exceed thirty (30) days following the Effective Date, and orderly
transfer to Anji Pharma or any of its Affiliates of embodiments or copies of any
Technology included in the LipimetiX Technology and data and documentation
associated with any regulatory filings for the Compound or Product. LipimetiX
hereby agrees that neither it, nor its Affiliates, shall transfer any
embodiments or copies of any such LipimetiX Technology or regulatory data or
documentation to any Third Party for the research, Development, use,
Manufacture, Commercialization or other exploitation of the Compound or Product
in the Territory, except to the extent set forth in the Development Plan.

 

2.6.                        Continuing Disclosure and Knowledge Transfer;
Inclusion of Additional Intellectual Property.

 

2.6.1.                  During the Term, on a Calendar Quarter basis, or more
frequently at the reasonable request of Anji Pharma but not to exceed once per
month, subject to any Third Party confidentiality obligations, LipimetiX will
confidentially disclose to Anji Pharma (or if requested by Anji Pharma, an Anji
Pharma Related Party or subcontractor of Anji Pharma) all Technology or Patent
Rights that are developed by, or on behalf of, LipimetiX or that otherwise come
into the Control of LipimetiX and (a) that are necessary to the Development,
Manufacture or Commercialization of the Compound or Product in the Field in the
Territory, or (b) that LipimetiX is currently using to Develop, Manufacture or
Commercialize the Product or any other Apo E mimetic peptide product outside the
Territory (the “Additional LipimetiX IP”). In the event and to the extent such
Additional LipimetiX IP is Controlled by LipimetiX or its Affiliates, following
good faith discussions by the Parties, Anji Pharma determines that such
Additional LipimetiX IP will be included in the LipimetiX IP, Anji Pharma shall
confirm such inclusion in writing and if and to the extent necessary under the
terms of any Third Party agreement under which such Additional LipimetiX IP is
licensed to Anji Pharma, the Parties shall amend this Agreement to incorporate
any new terms required by such inclusion, and such Patent Rights shall
thereafter become a LipimetiX Patent Right and such Technology shall become
LipimetiX Technology upon receipt of such written notice confirming the same or,
as applicable, such amendment of the Agreement.

 

 13 

 



2.6.2.                  During the Term, on a Calendar Quarter basis, or more
frequently at the reasonable request of LipimetiX but not to exceed once per
month, subject to any Third Party confidentiality obligations, Anji Pharma will
confidentially disclose to LipimetiX (or if requested by LipimetiX, an Affiliate
of LipimetiX or subcontractor of LipimetiX) all Technology or Patent Rights that
are developed by, or on behalf of Anji Pharma or that otherwise come into the
Control of Anji Pharma or an Anji Pharma Related Party and (a) that are
necessary to the Development, Manufacture or Commercialization of the Compound
or Product in the Field outside the Territory, or (b) that Anji Pharma is
currently using to Develop, Manufacture or Commercialize the Product or any
other Apo E mimetic peptide product in the Field inside the Territory (the
“Additional Anji Pharma IP”). In the event, following good faith discussions by
the Parties, LipimetiX determines that such Additional Anji Pharma IP is of
interest to LipimetiX for use with the Compound or Product outside the
Territory, then, to the extent such Additional Anji Pharma IP is Controlled by
Anji Pharma or its Affiliates, LipimetiX shall have the right to obtain from
Anji Pharma a sole and exclusive (even as to Anji Pharma and its Affiliates)
royalty-bearing license, with the right to sublicense, under the Additional Anji
Pharma IP Controlled by Anji Pharma, to use, have used, Develop, have Developed,
Manufacture, have Manufactured, Commercialize and have Commercialized Compounds
and Products in the Field outside the Territory on terms and conditions that are
commercially reasonable and substantially similar to those set forth in this
Agreement with respect to the Development, Manufacture and Commercialization of
Compounds and Products by Anji Pharma in the Territory.

 

2.6.3.                  During the Term, LipimetiX will make appropriately
qualified, experienced and trained personnel available to Anji Pharma at
reasonable times and places and upon reasonable prior written notice for the
purpose of assisting Anji Pharma to understand and use the LipimetiX IP in
connection with Anji Pharma’s Development, Manufacture, Commercialization and
use of the Compounds and Products in the Field in the Territory; provided,
however, that:

 

2.6.3.1.            all such access to such personnel shall be conducted in a
manner that is reasonably acceptable to each of the Parties;

 

2.6.3.2.            LipimetiX makes no warranty, express or implied, that the
Anji Related Parties shall be able to successfully implement and use the
LipimetiX Technology, regardless of such access to such personnel;

 

2.6.3.3.            LipimetiX shall not be in default hereunder for any
inadvertent failure to disclose all pertinent information related to the
LipimetiX Technology, provided, that LipimetiX used good faith efforts to
provide all pertinent information and that such information shall be supplied to
Anji Pharma promptly upon discovery of such failure to disclose or upon request
of Anji Pharma identifying with reasonable specificity the nature of the
information to be disclosed; and

 

 14 

 



2.6.3.4.            Anji Pharma shall be responsible for ensuring that Anji
Pharma Related Parties’ personnel who receive such assistance are appropriately
qualified, experienced and trained for such purpose.

 

2.7.                        Exclusivity. Except to the extent set forth in the
Development Plan, during the Term:

 

2.7.1.                  LipimetiX shall not, and shall cause its Affiliates not
to, (a) directly or indirectly, research, Develop, Manufacture, Commercialize or
otherwise exploit the Compound or Product in the Territory, or (b) license,
authorize, appoint or otherwise enable any Third Party to directly or
indirectly, research, Develop, Manufacture, Commercialize or otherwise exploit
the Compound or Product in the Territory; and

 

2.7.2.                  Anji Pharma shall not, and shall cause its Affiliates
and Sublicensees not to, (a) directly or indirectly, research, Develop,
Manufacture, Commercialize or otherwise exploit the Compound or Product outside
of the Territory, or (b) license, authorize, appoint or otherwise enable any
Third Party to directly or indirectly, research, Develop, Manufacture,
Commercialize or otherwise exploit the Compound or Product outside of the
Territory.

 

2.8.                        No Implied Rights. Except as expressly provided in
this Agreement, neither Party shall be deemed to have granted the other Party
(by implication, estoppel or otherwise) any right, title, license or other
interest in, or with respect to, any intellectual property, Technology, Patent
Right or information. Each Party hereby expressly retains and reserves all
rights and interests with respect to Patent Rights, Technology or other
intellectual property rights not expressly granted to the other Party hereunder.
Notwithstanding the exclusive licenses granted to Anji Pharma pursuant to
Section 2.1.1, LipimetiX and its Affiliates shall retain, and have the right to
sublicense to Third Parties, the following rights under the LipimetiX IP:
(a) the sole and exclusive right to use, have used, Develop, have Developed,
Manufacture, have Manufactured, Commercialize and have Commercialized Compounds
and Products in the Field outside the Territory; and (b) the non-exclusive right
to Develop the Compounds and Products in or for the Territory on behalf of Anji
Pharma or its Affiliates pursuant to the Development Plan.

 

3.PAYMENTS.

 

3.1.                        Upfront Payment. In partial consideration of the
rights granted by LipimetiX to Anji Pharma hereunder, within fifteen (15) days
following the Effective Date, Anji Pharma shall pay LipimetiX a one-time,
nonrefundable, noncreditable payment of Two Million Dollars (US $2,000,000).

 

3.2.                        Development Milestones. In partial consideration of
the rights granted by LipimetiX to Anji Pharma hereunder and subject to the
terms and conditions set forth in this Agreement, Anji Pharma shall pay to
LipimetiX the following development milestone payments. Anji Pharma shall
provide written notice to LipimetiX within ten (10) Business Days after the
first achievement of the specified development milestone event. Each development
milestone payment shall not be refundable or returnable in any event, nor shall
it be creditable against royalties or other payments. Each development milestone
shall be payable whether or not achieved by or on behalf of Anji Pharma or any
other Anji Pharma Related Party.

 

 15 

 



3.2.1.      Development Milestone for Initiation of Phase III Clinical Trial.
Anji Pharma shall pay to LipimetiX a development milestone payment of One
Hundred Thousand Dollars (US $100,000) within thirty (30) days after the first
dosing of the first subject in the first Phase III Clinical Trial for (a) the
first Product for the first Indication in the Field and (b) a different
embodiment of the Product for a second Indication in the Field. For the
avoidance of doubt, if such development milestone payment is paid for any
Product in an Indication, such development milestone payment will not be owed by
Anji Pharma if a different embodiment of the Product later achieves the same
development milestone in the same Indication or if the same embodiment of the
Product triggering such development milestone achieves the same milestone in a
different Indication.

 

3.2.2.      Development Milestone for Chinese Regulatory Approval. Within thirty
(30) days after receiving Regulatory Approval in any provincial or national
jurisdiction in the Territory by the applicable Regulatory Authority allowing an
Anji Pharma Related Party to market and sell the Product in such jurisdiction,
Anji Pharma shall pay to LipimetiX a development milestone payment of One
Million Dollars (US $1,000,000) for the first Indication for the first Product
in the Field, whether or not achieved by, or on behalf of, an Anji Pharma
Related Party. For the avoidance of doubt, (a) if such development milestone
payment is paid for any such first Product in the first Indication, then such
payment will no longer be owed by Anji Pharma for any additional Product or
Indication, (b) the maximum amount payable to LipimetiX under this Section 3.2.2
in the aggregate for all Products and all Indications is One Million Dollars (US
$1,000,000), following which payment no additional payments shall be due under
this Section 3.2.2.

 

3.3. Royalty Payments.

 

3.3.1.      Royalties. Subject to the provisions of Section 3.3.2, commencing
upon the First Commercial Sale of a Product in the Territory through the end of
the Royalty Term for any particular jurisdiction, Anji Pharma shall pay to
LipimetiX a royalty of three percent (3.0%) of Net Sales of the Products sold by
an Anji Pharma Related Party, in the Territory. For the avoidance of doubt,
royalties shall be payable on a Product-by-Product,
jurisdiction-by-jurisdiction, Territory-wide and Calendar Quarterly basis. The
obligation to pay royalties under this Agreement shall be imposed only once with
respect to the sale of any unit of Product.

 

3.3.2.      Royalty Adjustments. The following adjustments shall be made, on a
Product-by-Product, jurisdiction-by-jurisdiction and Territory-wide basis, to
the royalties payable pursuant to Section 3.3.1:

 

3.3.2.1.            Third Party Licenses. If it is necessary or desirable for an
Anji Pharma Related Party to license intellectual property rights from one or
more Third Parties, to develop, Manufacture, Commercialize or use any Product in
the Field in the Territory, then such Anji Pharma Related Party may, in its sole
discretion, negotiate and obtain a license under such Third Party rights (each
such Third Party license referred to herein as an “Additional Third Party
License”). Subject to Section 3.3.2.5, any royalty otherwise payable to
LipimetiX under this Agreement with respect to Net Sales of any Product by an
Anji Pharma Related Party shall be reduced by fifty percent (50%) of the
aggregate royalties payable to Third Parties pursuant to any Additional Third
Party License, such reduction to continue until all such amounts have been
expended.

 

 16 

 



3.3.2.2.            No Adjustment for LipimetiX Third Party Agreements.
LipimetiX shall be solely responsible for (a) all obligations (including any
royalty, milestones or other obligations that relate to the LipimetiX IP) under
its agreements with Third Parties that are in effect as of the Effective Date or
any agreement that LipimetiX may enter into during the Term and (b) all payments
to inventors of LipimetiX IP, including payments under inventorship compensation
laws.

 

3.3.2.3.            Generic Entry. Subject to Section 3.3.2.5, any royalty
otherwise payable to LipimetiX under this Agreement with respect to Net Sales
based on sales of a Product in a given jurisdiction in the Territory shall be
reduced by fifty percent (50%) for the remainder of the applicable Royalty Term,
at any time following the first sale of a Generic Product in such jurisdiction
if (a) the unit volume of Generic Product(s) sold in such jurisdiction by one
(1) or more Third Parties in a Calendar Quarter is at least twenty-five percent
(25%) of the unit volume of Product sold by all Anji Pharma Related Parties in
such jurisdiction. Unless otherwise agreed by the Parties, the unit volumes of
Generic Product(s) sold during a Calendar Quarter shall be as reported by IMS
America Ltd. of Plymouth Meeting, Pennsylvania (“IMS”) or any successor to IMS
or any other independent sales auditing firm reasonably agreed upon by the
Parties

 

3.3.2.4.            Expiration of Valid Claims. Subject to Section 3.3.2.5, in
the event that, and in such case from and after the date on which, a Product is
sold in a country or other jurisdiction and is not Covered by a Valid Claim of a
LipimetiX Patent Right or a Product Patent Right claiming the (i) composition of
matter of such Product, the royalty rate for such Product shall be reduced by
fifty percent (50%).

 

3.3.2.5.            Royalty Adjustment Limit. Notwithstanding the foregoing, in
no event shall the aggregate royalty reductions described in this Section 3.3.2
act to reduce the royalties payable by Anji Pharma Related Parties to less than
fifty percent (50%) of the amounts payable by such Anji Related Parties for a
given Calendar Quarter pursuant to Section 3.3.1 and the royalty rate for the
royalties payable by Anji Related Parties to LipimetiX shall not in any such
event be less than one and one-half percent (1.5%).

 

3.3.3.      Royalty Statements and Payments. Within forty-five (45) days of the
end of each Calendar Quarter (or portion thereof, if this Agreement terminates
during a Calendar Quarter), Anji Pharma shall deliver to LipimetiX a reasonably
detailed written report setting forth, for such Calendar Quarter, the following
information, on a Product-by-Product, jurisdiction-by-jurisdiction and
Territory-wide basis: (a) the total gross sales for each Product and the
calculation of Net Sales from such gross sales, (b) the deductions by category
of permitted deductions set forth in the Net Sales definition set forth in
Section 1.33, (c) the basis for any adjustments to the royalty payable, (d) the
currency conversion method used and (e) the royalty due hereunder for the sale
of each such Product. The total royalty due for the sale of all such Products
during such Calendar Quarter shall be remitted at the time such report is made.
If no royalty is due for any royalty period hereunder following First Commercial
Sale of a Product by an Anji Pharma Related Party pursuant to this Agreement,
Anji Pharma shall so report.

 

 17 

 



3.3.4.      Minimum Royalties to UABRF. The Parties acknowledge that beginning
on January 1 of the first calendar year following the year in which the First
Commercial Sale of a Product occurs, annual minimum royalty payments shall be
payable to UABRF under the UABRF Agreement (“UABRF Minimum Royalty Payments”).

 

3.3.4.1.            In the event that either (a) LipimetiX (or its Affiliates or
Sublicensees) has a First Commercial Sale for any Product sold outside the Field
or outside the Territory prior to an Anji Pharma Related Party having a First
Commercial Sale for the relevant Product, or (b) the aggregate royalty payments
due to LipimetiX under Sections 3.3.1 and 3.3.2 meet or exceed the applicable
minimum royalty payment as set forth in the table below (“LipimetiX Minimum
Royalty Payments”) for Net Sales occurring before the date set forth in the
table below, then in the case of each of (a) and (b) LipimetiX shall be fully
responsible and liable for paying the applicable UABRF Minimum Royalty Payments
to UABRF.

 

3.3.4.2.            In the event that (a) an Anji Pharma Related Party has a
First Commercial Sale for any Product inside the Field and inside the Territory
prior to LipimetiX having a First Commercial Sale for the relevant Product
outside the Field or outside the Territory and (b) the aggregate royalty
payments due to LipimetiX under Sections 3.3.1 and 3.3.2 are less than the
applicable LipimetiX Minimum Royalty Payment for Net Sales occurring before the
date set forth below, then, for each calendar year ending prior to the time that
LipimetiX or any of its Affiliates or licensees (other than an Anji Pharma
Related Party) sells any product covered by the UABRF Agreement, Anji Pharma
shall pay to LipimetiX the amount of the difference between the applicable
LipimetiX Minimum Royalty Payment and the aggregate royalty payments due under
Sections 3.3.1 and 3.3.2 (the “Shortfall Payments”) concurrently with, and in
addition to, the payment of such aggregate royalty amounts due under Sections
3.3.1 and 3.3.2 for the Calendar Quarter ending on December 31 of the applicable
calendar year, and LipimetiX shall in turn pay UABRF the UABRF Minimum Royalty
Payment due. Beginning on the calendar year in which LipimetiX or any of its
Affiliates or licensees (other than an Anji Pharma Related Party) sells any
product covered by the UABRF Agreement, LipimetiX shall be fully responsible for
payment of the UABRF Minimum Royalty Payment and Anji Pharma shall have no
further obligation to pay any Shortfall Payment. Each Shortfall Payment made by
Anji Pharma to LipimetiX hereunder shall carry forward and be credited against
any royalties otherwise payable to LipimetiX in subsequent Calendar Quarters.

 

Calendar Year Ending Minimum Royalty Payment December 31 of the first calendar
year following the calendar year in which the First Commercial Sale occurs Five
hundred thousand dollars (US $500,000) Each December 31 thereafter during the
Term One million dollars (US $1,000,000)

 

 18 

 



Upon the expiration of the Term or earlier termination of this Agreement, any
minimum royalties shall be pro-rated as of the date of termination or expiration
by the number of days elapsed in the applicable twelve (12) month period. In the
event of “generic competition, the sale of any combination products and/or the
grant of compulsory licenses,” as contemplated under Section 5.9 of the UABRF
Agreement, LipimetiX shall negotiate in good faith amendments to the UABRF
Minimum Royalty Payments, as permitted by Section 5.9 of the UABRF Agreement.
LipimetiX agrees that any benefits or reductions received by LipimetiX under the
UABRF Agreement with respect to the minimum royalty payments shall flow through
to this Agreement and the Parties shall amend this Agreement to make
corresponding adjustments. In no event shall Anji Pharma be obligated to pay any
minimum royalty payment in excess of the amounts set forth in this Agreement,
regardless of any amendment to the UABRF Agreement.

 

3.4.                        Fully Paid-Up, Royalty Free License. Following
expiration of the Royalty Term for any Product in a given jurisdiction, no
further royalties shall be payable in respect of sales of such Product in such
jurisdiction and, thereafter the license granted to Anji Pharma under Section
2.1.1 shall automatically become fully paid-up, perpetual, irrevocable and
royalty-free.

 

3.5. Taxes and Withholding.

 

3.5.1.      VAT. It is understood and agreed between the Parties that any
payments due under this Agreement are exclusive of any value added or similar
tax (VAT), which shall be added thereon as applicable.  Where VAT is properly
added to a payment due under this Agreement, the Party making the payment will
pay the amount of VAT only on receipt of a valid tax invoice issued in
accordance with the laws and regulations of the jurisdiction in which the VAT
tax is chargeable.

 

3.5.2.      Withholding Taxes. Where any sum due to be paid to either Party
hereunder is subject to any withholding or similar tax, the Parties shall use
their Commercially Reasonable Efforts to do all such acts and things and to sign
all such documents as will enable them to take advantage of any applicable
double taxation agreement or treaty. In the event there is no applicable double
taxation agreement or treaty, or if an applicable double taxation agreement or
treaty reduces but does not eliminate such withholding or similar tax, the payor
shall remit such withholding or similar tax to the appropriate Governmental
Authority, deduct the amount paid from the amount due to payee and secure and
send to payee the best available evidence of the payment of such withholding or
similar tax. Any such amounts deducted by the payor in respect of such
withholding or similar tax shall be treated as having been paid by the payor for
purposes of this Agreement. In the event that a Governmental Authority
retroactively determines that a payment made by a Party to the other pursuant to
this Agreement should have been subject to withholding or similar (or to
additional withholding or similar) taxes, and such Party (the “Withholding
Party”) remits such withholding or similar taxes to the Governmental Authority,
including any interest and penalties that may be imposed thereon (together with
the tax paid, the “Amount”), the Withholding Party will have no right (a) to
offset the Amount against future payment obligations of the Withholding Party
under this Agreement, (b) to invoice pursuant to Section 3.6 the other Party for
the Amount or (c) to otherwise pursue payment or reimbursement of the Amount by
the other Party or any other available remedy.

 

 19 

 



3.6.                        Invoices. With respect to any amounts invoiced under
this Agreement, the invoiced Party shall pay to the other Party in full all the
amounts included in such invoice within thirty (30) days after the date such
invoice is received; provided, however, that if any portion of an invoice is
disputed, then the invoiced Party shall pay the undisputed amounts as set forth
in such invoice and the Parties shall use good faith efforts to reconcile the
disputed amount as soon as practicable, including by exchanging supporting
documentation reasonably requested by the invoiced Party. Following resolution,
the invoiced Party shall pay the amounts ultimately determined to be due, if
any, within thirty (30) days after the Parties, acting in good faith, resolve
the dispute.

 

3.7.                        Currency. All amounts payable and calculations under
this Agreement shall be in United States dollars. As applicable, any Net Sales,
royalty adjustments and costs referred to in this Agreement that are recorded in
local currencies shall be translated into United States dollars in a manner
consistent with normal custom and trade practices used to prepare its audited
financial statements for external reporting purposes with respect to the
relevant Calendar Quarter in which such Net Sales, adjustments and costs
actually occurred. If, due to restrictions or prohibitions imposed by any
Governmental Authority, a given payment cannot be made as provided in this
Article 3, the Parties shall promptly consult with a view of finding, in good
faith, a prompt solution to enable the making of any such payment, provided that
the Party having the obligation to make such payment will remain fully
responsible for making such payment until such payment is received in full by
the other Party.

 

3.8.            Interest Due. Without limiting any other rights or remedies
available to LipimetiX, Anji Pharma shall pay LipimetiX interest on any payments
that are not paid on or before the date such payments are due under this
Agreement at a rate of one percent (1.0%) per month or the maximum applicable
legal rate, if less, calculated on the total number of days payment is
delinquent.

 

3.9.            Method of Payment. Except as permitted pursuant to Section 3.7,
each payment due hereunder shall be made by electronic transfer in immediately
available funds via either a bank wire transfer, an ACH (automated clearing
house) mechanism or any other means of electronic funds transfer mutually agreed
upon by the Parties to such bank account of LipimetiX as set forth below or as
designated by LipimetiX in writing to Anji Pharma at least thirty (30) days
before the payment is due:

 

Financial Institution:  Wells Fargo Bank, N.A.    420 Montgomery Street    San
Francisco, CA 94163

ABA Routing Number: 121000248

Account Number: 4122326481

Account Name: LipimetiX Development, Inc.

Amount of Transfer/Currency: $

 

3.10.        Record Keeping. Anji Pharma shall keep, and shall cause each of its
applicable Affiliates and Sublicensees, if any, to keep, true, complete and
accurate books and accounts of record in connection with the gross sales of
Products and any deductions thereto in accordance with the Net Sales definition
set forth in Section 1.33 in connection with the calculation of Net Sales, in
sufficient detail to permit accurate determination of all figures necessary for
verification of amounts to be paid hereunder and of compliance with the terms
and conditions of this Agreement. Anji Pharma shall maintain, and shall cause
each of its applicable Affiliates and shall use Commercially Reasonable Efforts
to cause its Sublicensees, if any, to maintain, such books and accounts, for a
period of at three (3) years after the end of the Calendar Quarter to which they
pertain.

 

 20 

 



3.11.        Audits. At the request of LipimetiX, Anji Pharma shall permit an
independent public accounting firm of nationally recognized standing selected by
LipimetiX and as to which Anji Pharma has no reasonable objection, at reasonable
times during normal business hours and upon reasonable notice, to audit the
books and accounts of Anji Pharma or its Affiliates, as well as all necessary
supporting records maintained by Anji Pharma or its Affiliates pursuant to
Section 3.10 to ensure the accuracy of all reports and payments made hereunder.
Such audits may not (a) be conducted for any Calendar Quarter more than three
(3) years after the end of such Calendar Quarter, (b) be conducted more than
once in any given twelve (12) month period or (c) be repeated for any Calendar
Quarter, except in the case of fraud or willful misconduct. Anji Pharma shall
include similar audit rights in its sublicense agreements with any applicable
Sublicensee. The accounting firm shall disclose only whether the reports are
correct or not, and the specific details concerning any discrepancies (including
the reasons therefor). No other information shall be shared. The results of each
audit, if any, shall be binding on both Parties absent manifest error in respect
to such audit. Except as provided below, the cost of each audit shall be borne
by LipimetiX, unless the audit reveals a variance of more than the greater of
five percent (5%) from the reported amounts, in which case Anji Pharma shall
bear the reasonable out-of-pocket costs of the audit.

 

3.11.1.  Underpayments/Overpayments. If such accounting firm concludes that
additional amounts were due to LipimetiX, then Anji Pharma will pay to LipimetiX
the additional amounts within forty-five (45) days of the date Anji Pharma
receives such accountant’s written report. If such accounting firm concludes
that Anji Pharma overpaid amounts to LipimetiX, then the overpayments shall be
fully creditable against amounts payable in subsequent payment periods;
provided, that if such overpayments are not able to be credited in full over the
course of the Calendar Quarter immediately following such audit, then LipimetiX
will refund such overpayments to Anji Pharma within forty-five (45) days of the
date LipimetiX receives such written request from Anji Pharma.

 

3.11.2.  Confidentiality. Notwithstanding any provision of this Agreement to the
contrary, all reports and financial information of the Anji Pharma Related
Parties that are provided to, or subject to review by, LipimetiX under this
Article 3 shall be deemed to be Anji Pharma’s Confidential Information and
subject to the provisions of Article 7.

 

4.                  PRODUCT DEVELOPMENT AND REGULATORY AFFAIRS.

 

4.1.            Development Plan. Within thirty (30) days after the Effective
Date, Anji Pharma shall prepare an initial Development plan, setting forth the
non-clinical and clinical Development activities with respect to the Product
pursuant to this Agreement, and deliver such Development plan to LipimetiX. The
Parties shall promptly discuss and endeavor to finalize such initial

 

 21 

 



Development plan within thirty (30) days thereafter, which upon mutual
acceptance by the Parties, shall be deemed effective (the “Initial Development
Plan”). During the Term, except as may be expressly set forth in this Agreement
and the Development Plan agreed to by the Parties, the Anji Pharma Related
Parties shall have sole authority over, and control of, the Development of
Compounds and Products in the Territory, including the Manufacture of Compounds
and Products for such Development, and shall bear all costs and expenses of such
Development. Prior to January 1 of each calendar year during the Term, an Anji
Pharma Related Party shall prepare an updated Development Plan for the following
calendar year and submit such revised Development Plan to LipimetiX. Anji Pharma
may from time to time, at its election and sole discretion, revise the
Development Plan between annual updates; provided, however, that Anji Pharma
will provide to LipimetiX such revised Development Plan in the event of any
material changes to the Development Plan along with an explanation of the
reasons for any such material changes. Notwithstanding the foregoing, (a) any
modification to the Development Plan that materially increases the costs or
obligations of LipimetiX shall require the prior written approval of LipimetiX,
(b) the Development Plan shall summarize the Development activities of the Anji
Pharma Related Parties in sufficient detail to enable LipimetiX to determine
Anji Pharma’s compliance with its diligence obligations hereunder, and (c) the
Development Plan shall always include (i) a program of Development activities
and (ii) reasonable estimated timelines therefor for each phase of pre-clinical
and clinical Development for the Compounds and Products. Any revised Development
Plan shall be deemed to be agreed to upon submission to LipimetiX or, if subject
to LipimetiX’s approval rights in the immediately preceding sentence, upon
written approval of LipimetiX. If LipimetiX believes that a change to the
Development Plan would be reasonably expected to have a material adverse effect
on Development or Commercialization activities for the Compound or Product
conducted by or on behalf of LipimetiX or its Affiliates outside the Territory,
the Parties shall discuss such concerns and Anji Pharma shall consider such
concerns in good faith and use Commercially Reasonable Efforts to address any
such concerns. All clinical trials conducted in the Territory pursuant to the
Development Plan shall be performed in accordance with all Applicable Laws as
well as the ICH guidelines. In the event of any inconsistency between the
Development Plan and this Agreement, the terms of this Agreement shall prevail.
The Development Plan shall be considered Confidential Information of Anji
Pharma.

 

4.2.            Records and Development Reports. Each Party shall maintain
complete and accurate records (in the form of technical notebooks and/or
electronic files where appropriate) of all work conducted by it under the
Development Plan, if any, and all Technology resulting from such work. Such
records shall fully and properly reflect all work done and results achieved in
the performance of activates under the Development Plan in sufficient detail and
in good scientific manner appropriate for patent and regulatory purposes. On or
before January 1 of each calendar year during the Term, Anji Pharma shall
provide LipimetiX with a written report describing, in reasonable detail, all
Development activities related to the Compounds and Products and performed by
the Anji Pharma Related Parties during the preceding calendar year, which report
shall be considered the Confidential Information of Anji Pharma. If reasonably
requested by either of the Parties, at frequencies no more than once per
Calendar Quarter the Parties shall meet (which may be by teleconference) to
discuss the progress of the Development activities by the Anji Pharma Related
Parties and reasonably cooperate to obtain relevant information reasonably
requested by the other Party in advance of such meeting.

 

 22 

 



4.3.            Development and Regulatory Diligence. Anji Pharma will, and will
cause its Affiliates and Sublicensees to, use Commercially Reasonable Efforts to
Develop and seek Regulatory Approval for at least one (1) Product in at least
one (1) Indication in the Territory, at the sole cost and expense of the Anji
Pharma Related Parties, and in compliance with all Applicable Laws, including
all legal and regulatory requirements pertaining to the design and conduct of
clinical trials. Except as otherwise set forth herein or provided by Applicable
Law, Anji Pharma will have no other diligence obligations with respect to the
Development or Regulatory Approval of Products under this Agreement. Anji Pharma
makes no representation, warranty or covenant, either express or implied, that
it will successfully Develop or obtain Regulatory Approval for any Product in
any Indication in the Territory. If LipimetiX is or becomes aware of facts that
might form a reasonable basis to allege that Anji Pharma has failed to meet any
of its obligations under this Section 4.3, the dispute resolution procedures
under Section 11.9.1 shall apply.

 

4.4.            Regulatory Approvals and Documentation Sharing. The Anji Pharma
Related Parties shall have the sole authority to file applications for
Regulatory Approval for Products in the Territory, including communicating with
any Regulatory Authority both prior to and following Regulatory Approval. Each
Party shall share, at the written request of the other Party, any data or
information, including any pre-clinical data, clinical data, post-market study
data and formulation data included or relied upon for any Regulatory Approval
for any Product in such Party’s respective territory and shall provide updates
to the other Party on the status of such Regulatory Approvals on a regular
basis, but no less frequently than once per Calendar Quarter. LipimetiX shall
reasonably cooperate with Anji Pharma, including by providing any requested
documents on a timely basis, to enable Anji Pharma to obtain expedited review
and Regulatory Approval for the Products in the Territory if applicable.

 

4.5.            Pharmacovigilance. Within ninety (90) days after written request
by Anji Pharma, the Parties (either themselves of through their respective
Affiliates or Sublicensees) shall enter into a written agreement to initiate a
process for the exchange of safety data and information (including
post-marketing spontaneous reports received by each Party and its Affiliates and
Sublicensees) in a mutually agreed format in order to monitor the safety of the
Compounds or Products and to meet reporting requirements with any applicable
Regulatory Authority. Until such processes are set forth in a written agreement
between the Parties, the Party responsible for pharmacovigilance prior to
execution of such written agreement shall have sole pharmacovigilance
responsibility for the Compound(s) and Products, subject to all Applicable Laws.
In the event that such written agreement or this Agreement is terminated, the
Parties agree to implement the necessary procedures and practices to ensure that
any outstanding pharmacovigilance obligations are fulfilled.

 

5.COMMERCIALIZATION ACTIVITIES.

 

5.1.            General. During the Term, except as may be expressly set forth
in this Agreement or otherwise agreed by the Parties and subject to Applicable
Laws, the Anji Pharma Related Parties shall have sole and exclusive control over
all matters relating to the Commercialization of Products in the Field in the
Territory, including sole and exclusive control in the Territory over (a) the
pricing of Products and (b) the negotiation of Product pricing with Regulatory
Authorities and other Third Parties.

 

 23 

 



5.2.            Branding. The Anji Pharma Related Parties shall select and own
all Trademarks used in connection with the Commercialization of any and all
Products in the Field in the Territory. Neither LipimetiX nor its Affiliates
shall use or seek to register, anywhere in the world, any Trademark that is
confusingly similar to any Trademark used by, or on behalf of, an Anji Pharma
Related Party in connection with any Product.

 

5.3.            Manufacturing. Anji Pharma shall have the exclusive right to
Manufacture Products itself or through one or more of its Affiliates or Third
Parties, in each case, selected by Anji Pharma in its sole discretion, provided,
however, that if Anji Pharma desires to source Products from the same
Manufacturers as LipimetiX, LipimetiX shall reasonably cooperate with the
applicable Anji Pharma Related Party to make introductions, as necessary, and to
the extent such Manufacturer is restricted from contracting with such Anji
Pharma Related Party because of any agreement or arrangement such Manufacturer
has with LipimetiX, LipimetiX shall deliver any necessary consents allowing for
such Anji Pharma Related Party to enter into an agreement with such Manufacturer
for the Manufacture of Compound or Product in the Field in the Territory.

 

5.4.            Progress Reporting. On or before January 1 of each calendar year
during the Term, Anji Pharma shall provide LipimetiX with a written report
describing, in reasonable detail, all Commercializing activities related to the
Products and performed by the Anji Pharma Related Parties during the preceding
calendar year. Any information or written report provided by Anji Pharma to
LipimetiX pursuant to this Section 5.4 shall be deemed to be the Confidential
Information of Anji Pharma. If reasonably requested by LipimetiX, Anji Pharma
shall meet with LipimetiX (which may be by teleconference) no more than once per
calendar year to discuss any reasonable questions or comments that LipimetiX
might have on such report and the Commercialization activities of the Anji
Pharma Related Parties and reasonably cooperate to obtain relevant information
from the Anji Pharma Related Parties reasonably requested by LipimetiX in
advance of such meeting as may be necessary to determine compliance with Section
5.5.

 

5.5.            Commercial Diligence. Anji Pharma will, and will cause its
Affiliates and Sublicensees to, use Commercially Reasonable Efforts to (a)
Commercialize at least one (1) Product in the Field in the Territory and (b)
effect the First Commercial Sale of each Product for which Regulatory Approval
is obtained as soon as reasonably practicable after receipt of such Regulatory
Approval (i) at the sole cost and expense of the Anji Pharma Related Parties and
(ii) in compliance with all Applicable Laws. Following the First Commercial Sale
of a Product in a jurisdiction in the Territory and until the expiration or
termination of this Agreement, Anji Pharma shall be responsible for
Manufacturing (or having Manufactured as set forth in Section 5.3) at the sole
cost and expense of the Anji Pharma Related Parties and using Commercially
Reasonable Efforts to maintain supplies of such Product sufficient to satisfy
Anji Pharma’s expected Commercialization efforts in such jurisdiction. Except as
otherwise set forth herein or provided by Applicable Law, Anji Pharma will have
no other diligence obligations with respect to the First Commercial Sale or
Commercialization of the Products under this Agreement. Anji Pharma makes no
representation, warranty or covenant, either express or implied, that it will
successfully Commercialize any Product in any Indication in the Territory. If
LipimetiX is or becomes aware of facts that might form a reasonable basis to
allege that Anji Pharma has failed to meet any of its obligations under this
Section 5.5, the dispute resolution procedures under Section 11.9.1 shall apply.

 

 24 

 



6.                  INTELLECTUAL PROPERTY.

 

6.1.            Ownership of Intellectual Property. Subject to the terms and
conditions of this Agreement and except as expressly provided otherwise in this
Agreement, ownership of any invention or Patent Right arising from this
Agreement shall be determined by application of United States patent laws
pertaining to inventorship to the extent legally possible. Notwithstanding the
foregoing, each Party hereby acknowledges and agrees that Product Inventions and
Product IP shall be owned jointly by the Parties with each Party having an equal
undivided joint ownership interest in such Product IP, and each Party hereby
consents to the use by the other Party of such Product Inventions and Product IP
in accordance with the licenses granted hereunder, as may be in effect from time
to time. Subject to Third Party confidentiality obligations, each Party shall
disclose Product Inventions (and related Product Technology) generated,
conceived or reduced to practice to the other Party promptly, and in any event
within thirty (30) days, after becoming aware of any Product Inventions (or
related Product Technology) included therein. Each Party hereby assigns and
agrees to assign, and shall cause its employees, consultants, contractors,
agents and Affiliates to assign, to the other Party its right, title and
interest in and to any Product IP to the extent required to effect the equal
undivided joint ownership of such Product IP described in this Section 6.1. Anji
Pharma shall include in its sublicenses ownership and assignment provisions as
close as reasonably possible to enable the intent of the ownership and
assignment of Product IP as contemplated by this Section 6.1. Each Party shall
take all actions necessary to effect or perfect such assignments, including
executing any necessary documents or making any necessary filings; provided,
that notwithstanding the foregoing, with respect to any Product Invention (and
related Product Technology), unless and until the Parties otherwise agree in
writing, neither Party will (a) claim or disclose any Product Invention (or
related Product Technology) in a patent application or (b) otherwise seek to
obtain intellectual property rights in any Product Invention (and related
Product Technology). This Agreement shall be understood to be a joint research
agreement in accordance with 35 U.S.C. § 103(c), as amended, to develop the
Compounds and Products. With respect to any jointly owned Patent Rights or other
intellectual property rights, other than the Product Patent Rights or Product
IP, each Party shall be free to exploit, and each Party hereby consents to the
other Party’s right to exploit, such Patent Right or intellectual property
rights on a non-exclusive basis, without an obligation of accounting to the
other Party.

 

6.2.            Filing, Prosecution and Maintenance of Patent Rights.

 

6.2.1.      First Right. As between the Parties and subject to the UABRF
Agreement, LipimetiX (or UABRF as the case may be) shall have the first right,
but not the obligation, to prepare, file, prosecute and maintain the LipimetiX
Patent Rights and Product Patent Rights in the Territory, using Ballard Spahr
LLP with respect to Patent Rights owned by UABRF or other patent counsel
reasonably acceptable to both Parties, at the sole cost and expense of
LipimetiX, except that Anji Pharma shall reimburse LipimetiX after receipt of an
invoice in accordance with Section 3.6 for any patent expenses in the Territory
billed to LipimetiX through UABRF from the attorney-of-record Ballard Spahr LLP
or other patent counsel as the case may be. With respect to any jointly owned
Patent Rights other than the Product Patent Rights, the Parties shall discuss in
good faith and determine which Party shall take the lead in preparing, filing
prosecuting and maintaining such Patent Right on a worldwide basis and the
non-leading Party shall have comment and step-in rights similar to those
contained herein, but without regard to jurisdiction.

 

 25 

 



6.2.2.      Comment Rights. LipimetiX shall keep Anji Pharma regularly advised
on the status of the prosecution and maintenance of all LipimetiX Patent Rights,
to the extent related to the Territory, and Product Patent Rights, or as
reasonably requested by Anji Pharma. LipimetiX shall allow Anji Pharma a
reasonable opportunity and reasonable time to review and comment and offer
guidance regarding substantive communications from the relevant patent offices
or Governmental Authorities and drafts of any responses or other proposed
filings before any such filings are submitted to any relevant patent offices or
Governmental Authorities, and with respect to any such communications, responses
or filings in the Territory, and subject to the UABRF Agreement, LipimetiX shall
take such guidance and incorporate such comments for such Patent Rights from
Anji Pharma unless such comments or guidance would be reasonably expected to
have a material adverse effect on the foreign counterparts of such Patent Rights
outside of the Territory. To the extent reasonably practicable, LipimetiX shall
give Anji Pharma at least forty-five (45) days’ notice and a copy of any draft
application before any new intended filing of any LipimetiX Patent Rights or
Product Patent Rights during the Term in the Territory and LipimetiX will
cooperate with Anji Pharma with respect to the timing and disclosure in such new
filing. Except with respect to the filing, prosecution, maintenance, enforcement
or defense of the Product Patent Rights, neither Party shall without the other
Party’s prior written consent, disclose any of such other Party’s Confidential
Information in or in connection with the filing, prosecution, maintenance,
enforcement or defense of any Patent Right whether under this Article 6 or
otherwise.

 

6.2.3.      Step-In Rights. If LipimetiX at any time declines to control a
filing for, or declines continue prosecution or maintenance of any of the
LipimetiX Patent Rights or Product Patent Rights, LipimetiX shall provide Anji
Pharma with forty-five (45) days’ prior written notice to such effect, and
LipimetiX shall have no responsibility with respect to the prosecution or
maintenance of the applicable Patent Right and no responsibility for any
expenses incurred in connection with such Patent Right after the end of such
forty-five (45) day period. If Anji Pharma gives written notice to LipimetiX
before the end of such forty-five (45) day period that Anji Pharma elects to
continue prosecution or maintenance, subject to the UABRF Agreement (a)
LipimetiX, upon Anji Pharma’s request, shall execute such documents and perform
such acts, at Anji Pharma’s sole cost and expense, as may be reasonably
necessary to permit Anji Pharma to prosecute and maintain such Patent Right at
its sole cost and expense, (b) Anji Pharma shall keep LipimetiX regularly
advised on the status of the prosecution and maintenance of all such Patent
Rights and at other times as reasonably requested by LipimetiX, (c) Anji Pharma
shall allow LipimetiX a reasonable opportunity and reasonable time to review and
comment and offer guidance regarding material and substantive communications
from the relevant patent offices or Governmental Authorities and drafts of any
responses or other proposed filings before any such filings are submitted to any
relevant patent offices or Governmental Authorities. Anji Pharma shall not take
any action during the prosecution of any such Patent Rights that would likely
have a material adverse effect on the foreign counterparts of such Patent Rights
outside the Territory without Lipimetix’s prior written consent. If Anji Pharma
does not give written notice to LipimetiX before the end of the forty-five (45)
day period noted above that Anji Pharma elects to continue prosecution or
maintenance of such Patent Right, LipimetiX shall be entitled to allow such
Patent Right to lapse.

 

 26 

 



6.2.4.      Anji Pharma Patent Rights. Subject to Section 6.2.1 and excluding
Patent Rights jointly owned by the Parties, Anji Pharma shall have the sole
right, but no obligation, to prepare, file, prosecute and maintain the Patent
Rights that it solely (as between the Parties) owns or to which it otherwise has
Control of prosecution rights, including the Anji Pharma Patent Rights, in its
sole discretion, at its sole cost and expense.

 

6.2.5.      LipimetiX Patent Rights. Subject to this Section 6.2 and excluding
any Patent Rights jointly owned by the Parties, LipimetiX shall have the sole
right, but no obligation, to prepare, file, prosecute and maintain the Patent
Rights that it solely (as between the Parties) owns or to which it otherwise has
Control of prosecution rights, including the LipimetiX Patent Rights and Product
Patent Rights outside the Territory, in its sole discretion, at its sole cost
and expense.

 

6.3.            Enforcement and Defense of Patent Rights.

 

6.3.1.      Enforcement of LipimetiX Patent Rights and Product Patent Rights.
Each Party will promptly notify the other Party in the event of any actual,
potential or suspected infringement of a Patent Right under the LipimetiX Patent
Rights or Product Patent Rights by any Third Party. As between Anji Pharma and
LipimetiX, and subject to the UABRF Agreement, Anji Pharma shall have the first
right, but not the obligation, to institute litigation or take other steps to
remedy infringement in connection therewith in the Territory having an adverse
effect on the Development, Manufacture or Commercialization of the Compound or
Product by or on behalf of an Anji Pharma Related Party in the Field in the
Territory; provided, that if any Third Party infringer is also Commercializing
products infringing LipimetiX Patent Rights or Product Patent Rights outside the
Territory in any major market (i.e., the United States, Canada, United Kingdom,
Germany, France, Italy Spain, Japan or Australia), LipimetiX shall have the
first right but not the obligation to enforce such intellectual property in the
Territory in coordination with a broader litigation strategy. Any such
litigation or steps in the Territory shall be at the enforcing Party’s sole cost
and expense; provided that any recoveries resulting from such litigation or
steps relating to a claim of Third Party infringement taken in the Territory,
after deducting the enforcing Party’s reasonable out-of-pocket expenses
(including reasonable counsel fees and expenses) in pursuing such claim, shall
be allocated seventy percent (70%) to the enforcing Party and thirty percent
(30%) to the non-enforcing Party. The enforcing Party shall not, without the
prior written consent of the non-enforcing Party, enter into any compromise or
settlement relating to such litigation in the Territory that (a) admits the
invalidity or unenforceability of any LipimetiX Patent Right or Product Patent
Right, (b) requires a Party to abandon any LipimetiX Patent Right or Product
Patent Right or (c) places a financial obligation on, or admits the fault of,
the other Party. In order to establish standing, the non-enforcing Party, upon
request of the enforcing Party, agrees to timely commence or to join in any such
litigation (or cause its Affiliates or Third Party licensors to do so), at the
enforcing Party’s sole cost and expense, and in any event to cooperate with the
enforcing Party in such litigation or steps at the enforcing Party’s sole cost
and expense. The non-enforcing Party will have the right to consult with the
enforcing Party about such litigation and to participate in, and be represented
by, independent counsel in such litigation at the non-enforcing Party’s sole
cost and expense. If the Party with the first right to enforce fails to
institute such litigation or otherwise take steps to remedy the infringement of
a LipimetiX Patent Right or Product Patent Right within ninety (90) days of its
receipt of notice thereof or if earlier, by the date in which the other Party
would be materially prejudiced in seeking any remedy, then the other Party shall
have the right, but not the obligation, upon thirty (30) days’ prior notice to
the Party with the first right to enforce, at such other Party’s sole cost or
expense, to institute any such litigation and such other Party shall be the
enforcing Party. Neither Party shall incur any liability to the other Party as a
consequence of any litigation initiated or pursued pursuant to this Section
6.3.1 or any unfavorable decision resulting therefrom, including any decision
holding any LipimetiX Patent Right or Product Patent Right is invalid or
unenforceable. For clarity, this Section 6.3.1 shall apply to any proposed
counterclaim alleging infringement of a LipimetiX Patent Right or Product Patent
Right in the Territory having an adverse effect on the Development, Manufacture
or Commercialization of the Compound or Product by or on behalf of an Anji
Pharma Related Party in the Field in the Territory.

 

 27 

 



6.3.2.      Enforcement of Anji Pharma Patents. Anji Pharma shall have the sole
right, but no obligation, to take action to obtain a discontinuance of
infringement or bring suit against a Third Party infringing or challenging the
validity or enforceability of any Anji Pharma Patent Right, at its sole cost and
expense.

 

6.3.3.      Enforcement of LipimetiX Patents and Product Patent Rights Outside
the Territory. Notwithstanding the forgoing, LipimetiX shall have the sole
right, but no obligation, to take action to obtain a discontinuance of
infringement or bring suit against a Third Party infringing or challenging the
validity or enforceability of any LipimetiX Patent Right or Product Patent Right
outside the Territory (and not also in the Territory), at its sole cost and
expense.

 

6.3.4.      Allegations of Infringement and Right to Seek Third Party Licenses.

 

6.3.4.1.            Notice. If the Development, Manufacture, Commercialization
or use of any Compound or Product in the Field in the Territory, the practice of
any LipimetiX IP or Product IP in the Field in the Territory or the exercise of
any other right granted by LipimetiX to Anji Pharma hereunder (collectively, the
“Licensed Activities”) by an Anji Pharma Related Party is alleged by a Third
Party to infringe, misappropriate or otherwise violate such Third Party’s Patent
Rights or other intellectual property rights (collectively, “Third Party IP
Rights”), the Party becoming aware of such allegations shall promptly notify the
other Party in writing. If either Party determines that, based upon the review
of any Third Party IP Rights, it may be desirable to obtain a license from such
Third Party with respect thereto so as to avoid any potential claim of
infringement by such Third Party against either Party or their respective
Affiliates or Sublicensees, then such Party shall promptly notify the other
Party of such determination, and the Parties shall consult, in good faith, on
the possibility of obtaining such license.

 

6.3.4.2.            Anji Pharma Option to Negotiate. If Anji Pharma determines,
after consultation with outside patent counsel, that, in order for an Anji
Pharma Related Party to engage in the Licensed Activities, it is necessary (or
desirable so as to avoid any potential claim of infringement by such Third
Party) to obtain a license under one or more Third Party IP Rights, then Anji
Pharma shall have the sole right, but not the obligation, to negotiate and enter
into such a license or other agreement with the relevant Third Party.

 

 28 

 



6.3.5.      Third Party Infringement Suits Each of the Parties shall promptly
notify the other in the event that any Third Party files any suit or brings any
other action alleging patent infringement by Anji Pharma or LipimetiX or any of
their respective Affiliates or Sublicensees with respect to the Development,
Manufacture, Commercialization or use of any Compound or Product or the practice
of any LipimetiX IP or Product IP (any such suit or other action referred to
herein as an “Infringement Claim”). In the case of any Infringement Claim
against an Anji Pharma Related Party alone or against both Anji Pharma and
LipimetiX (including its Affiliates) in the Territory, Anji Pharma shall have
the sole right, but not the obligation, to control the defense of such
Infringement Claim, including control over any related litigation, settlement,
appeal or other disposition arising in connection therewith, and any such
defense shall be at Anji Pharma’s sole cost and expense. LipimetiX, upon request
of Anji Pharma will reasonably cooperate with Anji Pharma in any litigation
associated with any such Infringement Claim, at Anji Pharma’s sole cost and
expense. LipimetiX will have the right to consult with Anji Pharma concerning
any such Infringement Claim and to participate in, and be represented by
independent counsel in, any associated litigation in which LipimetiX is a party,
at LipimetiX’s sole cost and expense. In the case of any Infringement Claim
against LipimetiX alone in the Territory, LipimetiX shall have the sole right,
but not the obligation, to control the defense of such Infringement Claim,
including control over any related settlement or appeal arising in connection
therewith, and Anji Pharma, at its sole cost and expense and (a) shall have the
right to consult with LipimetiX concerning such Infringement Claim and, (b) upon
request of LipimetiX, will reasonably cooperate with LipimetiX at LipimetiX’s
sole cost and expense (but, for clarity, Anji Pharma shall have no obligation to
join any Infringement Claim or associated litigation).

 

6.3.6.      Other Actions by Third Parties. Each Party shall promptly notify the
other Party in the event of any legal or administrative action by any Third
Party involving any LipimetiX Patent Right or Product Patent Right of which it
becomes aware, including any nullity, revocation, interference, reexamination or
compulsory license proceeding. Anji Pharma shall have the first right, but no
obligation, to control the defense against any such action involving any
LipimetiX Patent Right or Product Patent Right in the Territory, in its own name
(to the extent permitted by Applicable Law), and any such defense shall be at
Anji Pharma’s sole cost and expense, subject to LipimetiX’s indemnification
obligations under Article 10 and any rights of UABRF. LipimetiX, upon Anji
Pharma’s request, agrees to join in any such action at Anji Pharma’s sole cost
and expense and in any event to reasonably cooperate and cause its Affiliates
and Third Party licensors to reasonably cooperate with Anji Pharma at Anji
Pharma’s sole cost and expense. If Anji Pharma fails to commence action for such
defense (including investigative actions) against any such action involving a
LipimetiX Patent Right or Product Patent Right within ninety (90) days after
receiving notice of such action, then LipimetiX shall have the right to control
the defense of such action, in its own name, and any such defense shall be at
LipimetiX’s sole cost and expense. In such event, Anji Pharma, upon LipimetiX’s
request, shall reasonably cooperate with LipimetiX in any such action at
LipimetiX’s sole cost and expense.

 

6.3.7.      Orange Book Information. Anji Pharma shall have the sole right, but
not the obligation, to submit to all applicable Governmental Authorities patent
information pertaining to each Product for the Catalogue of Approved Drugs in
China (i.e., the “Orange Book”).

 

 29 

 



6.3.8.      Patent Term Restoration and Extension. Anji Pharma shall have the
exclusive right, but not the obligation, to seek, in LipimetiX’s name if so
required, patent term extensions, and supplemental protection certificates and
the like available under Applicable Law in the Territory, in relation to
LipimetiX Patent Rights and Product Patent Rights. LipimetiX and Anji Pharma
shall reasonably cooperate in connection with all such activities. Anji Pharma,
its agents and attorneys will give due consideration to all suggestions and
comments of LipimetiX regarding any such activities, but in the event of a
disagreement between the Parties, Anji Pharma will have the final
decision-making authority with respect to patent term extensions and
supplemental protection certificates and the like in the Territory, and only to
the extent such decision would not be reasonably expected to have a material
adverse effect on any foreign counterpart of such Patent Rights outside the
Territory.

 

6.3.9.      Indemnification Recoveries. Costs and expenses incurred by either
Party under this Section 6.3 are subject to the indemnification obligations of
each of the Parties pursuant to Article 10.

 

6.4.            Recording. If Anji Pharma deems it necessary or desirable to
register or record this Agreement or evidence of this Agreement with any patent
office or other appropriate Governmental Authority(ies) in one or more
jurisdictions in the Territory, LipimetiX shall reasonably cooperate to execute
and deliver to Anji Pharma any documents accurately reflecting or evidencing
this Agreement that are necessary or desirable, in Anji Pharma’s reasonable
judgment, to complete such registration or recordation. Anji Pharma shall
reimburse LipimetiX for all reasonable out-of-pocket expenses, including
attorneys’ fees, incurred by LipimetiX in complying with the provisions of this
Section 6.4. Anji Pharma shall reasonably redact such registration or recording
to protect LipimetiX’s and its Affiliates’ Confidential Information to the
extent allowed under Applicable Laws.

 

7.      CONFIDENTIALITY.

 

7.1.            Confidentiality. Except to the extent expressly authorized by
this Agreement, the Parties agree that for the Term and five (5) years
thereafter, the Receiving Party hereunder shall (a) keep the Disclosing Party’s
Confidential Information confidential using not less than the efforts the
Receiving Party uses to maintain in confidence its own proprietary industrial
information of similar kind and value, (b) not disclose, or permit the
disclosure of, the Disclosing Party’s Confidential Information and (c) not use,
or permit to be used, the Disclosing Party’s Confidential Information for any
purpose other than as expressly permitted under the terms of this Agreement.
This Agreement and the terms herein, shall be considered the Confidential
Information of each Party and treated in accordance with this Article 7. If and
whenever any Confidential Information is disclosed in accordance with this
Article 7, such disclosure shall not cause any such information to cease to be
Confidential Information except to the extent that such disclosure results in a
public disclosure of such information (otherwise than by breach of this
Agreement).

 

 30 

 



7.2.            Authorized Disclosure.

 

7.2.1.      Disclosure to Party Representatives. Notwithstanding the foregoing
provisions of Section 7.1, the Receiving Party may disclose Confidential
Information belonging to the Disclosing Party to the Receiving Party’s
Representatives who (a) have a need to know such Confidential Information in
connection with the performance of the Receiving Party’s obligations or the
exercise of the Receiving Party’s rights and obligations under this Agreement
and (b) have agreed in writing to non-disclosure and non-use provisions with
respect to such Confidential Information that are at least as restrictive as
those set forth in this Article 7.

 

7.2.2.      Disclosure to Third Parties. Notwithstanding the foregoing
provisions of Section 7.1, each Party may disclose Confidential Information
belonging to the other Party to the extent such disclosure is reasonably
necessary:

 

7.2.2.1.            to Governmental Authorities (i) to obtain or maintain
Regulatory Approvals for any Compound or Product within the Territory, and (ii)
to respond to inquiries, requests or investigations relating to Compounds,
Products or this Agreement;

 

7.2.2.2.            to outside consultants, contractors, advisory boards,
managed care organizations and non-clinical and clinical investigators that (a)
have a need to know such Confidential Information in connection with the
Development, registration or Commercialization of any Compound or Product in the
Territory and (b) are bound by non-disclosure and non-use provisions with
respect to such Confidential Information that are at least as restrictive as
those set forth in this Article 7;

 

7.2.2.3.            to any bona fide potential or actual investor, acquirer,
merger partner, licensee or other financial or commercial partner for the sole
purpose of evaluating an actual or potential investment, acquisition or other
business relationship; provided, that in each case, the Disclosing Party has
used Commercially Reasonable Efforts to have such partner agree in writing to
non-disclosure and non-use provisions with respect to such Confidential
Information that are at least as restrictive as those set forth in this Article
7;

 

7.2.2.4.            in connection with filing or prosecuting Patent Rights or
trademark rights as permitted by this Agreement,

 

7.2.2.5.            in connection with prosecuting or defending litigation as
permitted by this Agreement;

 

7.2.2.6.            subject to the provisions of Section 7.5.2, in connection
with, or included in, scientific presentations and publications relating to
Compounds or Products, including abstracts, posters, journal articles and the
like, and posting results of and other information about clinical trials; and

 

7.2.2.7.            to enforce its rights under this Agreement.

 

If a Party deems it reasonably necessary to disclose Confidential Information
belonging to the other Party pursuant to this Section 7.2.2, then such Party
shall to the extent possible and legally and contractually permissible (a) give
reasonable advance written notice of such disclosure to the other Party so as to
allow the other Party adequate time to take whatever action it may deem
appropriate to protect the confidentiality of the information and (b) take such
measures to ensure confidential treatment of such information as is reasonably
required by the other Party, at the other Party’s sole cost and expense.

 

 31 

 



7.3.            Securities Filings and Other Disclosures. Either Party may
disclose the terms of this Agreement to the extent required, in the reasonable
opinion of such Party’s legal counsel, to comply with Applicable Law, including
the rules and regulations promulgated by the any securities commission or
exchange or similar foreign governing body. Before disclosing this Agreement or
any of the terms hereof pursuant to this Section 7.3, the Parties will consult
with one another on the terms of this Agreement to be redacted in making any
such disclosure, with the disclosing Party providing as much advanced written
notice as is feasible under the circumstances and giving reasonable
consideration to the comments of the other Party. Further, if a Party discloses
this Agreement or any of the terms hereof in accordance with this Section 7.3,
such Party shall, at its sole cost and expense, seek such confidential treatment
of confidential portions of this Agreement and such other terms, as may be
reasonably requested by the other Party, and such Party shall disclose only that
portion of the Confidential Information that it is legally required to disclose,
in the reasonable option of its counsel.

 

7.4.            Residual Knowledge Exception. Notwithstanding any provision of
this Agreement to the contrary, Residual Knowledge shall not be considered
Confidential Information for purposes of this Article 7.

 

7.5.            Public Announcements; Publications.

 

7.5.1.      Announcements. Except as may be expressly permitted under
Section 7.3, neither Party will make any public announcement regarding this
Agreement without the prior written approval of the other Party. For the sake of
clarity, nothing in this Agreement shall prevent either Party from making any
scientific publication or public announcement with respect to any Product under
this Agreement; provided, however, that, except as permitted under Section 7.2,
neither Party shall disclose any of the other Party’s Confidential Information
in any such publication or announcement without obtaining such other Party’s
prior written consent to do so. The Parties agree that Anji Pharma and LipimetiX
shall release the joint announcement attached hereto as Exhibit B regarding the
signing of this Agreement promptly following the Effective Date.

 

7.5.2.      Publications. During the Term, either Party (or an Anji Pharma
Related Party) may publish or present data or results relating to a Compound or
Product developed in the Field in academic, scientific and medical publications
and at academic, scientific and medical conferences; provided, that any such
Party (or Anji Pharma for an Anji Pharma Related Party) shall submit to the
other Party for review and approval any such proposed publication or
presentation regarding any Compound or Product. Written copies of such proposed
publication or presentation required to be submitted hereunder shall be
submitted to the other Party no later than forty-five (45) days before the date
of submission for publication or of the presentation (the “Review Period”).
LipimetiX agrees that any such proposed publication or presentation or comments
thereto may be submitted to the relevant Anji Pharma Related Party(ies). The
reviewing Party shall provide its comments with respect to such publications and
presentations within thirty (30) days of its receipt of such written copy and
shall include in its comments any reasonable objections to the disclosure based
on concern regarding the specific disclosure of Confidential Information of the
reviewing Party. The other Party will delete any such Confidential Information
or make appropriate revisions with regard to such Confidential Information as
agreed by the Parties and consider any other such objections in good faith. If
the reviewing Party believes in good faith that any information included in such
publication or presentation is patentable, the reviewing Party may delay
publication for an additional sixty (60) days after providing comments to
prepare and file such patent applications in accordance with the terms of
Section 6.2. Once any such publication is accepted for publication or any such
presentation is made, the publishing or presenting Party shall provide the other
Party with a copy of the final version of the publication or presentation. The
Parties will comply with standard academic practice regarding authorship of
scientific publications and presentations and recognition of contribution of
other parties in any publication or presentation governed by this Section 7.5.2,
including International Committee of Medical Journal Editors standards regarding
authorship and contributions.

 

 32 

 



8.                  REPRESENTATIONS AND WARRANTIES.

 

8.1.            Mutual Representations and Warranties. Each of LipimetiX and
Anji Pharma hereby represents and warrants to each other that:

 

8.1.1.      it is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization;

 

8.1.2.      the execution, delivery and performance of this Agreement by such
Party have been duly authorized by all requisite action under the provisions of
its charter, bylaws and other organizational documents, and do not require any
action or approval by any of its shareholders or other holders of its voting
securities or voting interests;

 

8.1.3.      it has the power and authority to execute and deliver this Agreement
and to perform its obligations hereunder;

 

8.1.4.      this Agreement has been duly executed and is a legal, valid and
binding obligation on each Party, enforceable against such Party in accordance
with its terms; and

 

8.1.5.      the execution, delivery and performance by such Party of this
Agreement and its compliance with the terms and provisions hereof does not and
will not conflict with or result in a breach of, or default under, any agreement
or arrangement, organizational document or governmental order, writ, injunction,
decree or judgment or Applicable Law existing as of the Effective Date.

 

8.2.            Mutual Covenants. Each of LipimetiX and Anji Pharma hereby
covenants to each other that, from the Effective Date until expiration or
termination of this Agreement, it will perform its obligations under this
Agreement in compliance with Applicable Laws. Each Party shall cooperate with
the other Party and use Commercially Reasonable Efforts to make all
registrations, filings and applications, to give all notices and to obtain as
soon as practicable all governmental or other consents, transfers, approvals,
orders, qualifications authorizations, permits and waivers, if any, and to do
all other things necessary or desirable for the consummation of the transactions
as contemplated hereby.

 

 33 

 



8.3.            Representations and Warranties of LipimetiX. LipimetiX hereby
represents and warrants to Anji Pharma that, as of the Effective Date:

 

8.3.1.      except for the rights under the UABRF Agreement, LipimetiX is the
sole and exclusive owner of the LipimetiX IP, all of which is free and clear of
any claims, liens, charges or encumbrances;

 

8.3.2.      it has the full right, power and authority to grant all of the
right, title and interest in the licenses and other rights granted or to be
granted to Anji Pharma under this Agreement;

 

8.3.3.      (a) Exhibit A attached hereto sets forth a true and complete list of
all Patent Rights owned or otherwise Controlled by LipimetiX or its Affiliates
that relate to the Compounds or Product in the Territory or to the Development,
Manufacture or use thereof in the Territory, and (b) LipimetiX or its Affiliates
have paid all filing and renewal fees due and payable with respect to and have
not abandoned such Patent Rights;

 

8.3.4.      as of the Effective Date, LipimetiX has disclosed to Anji Pharma all
material scientific and technical information and all material information
relating to safety and efficacy known to it or its Affiliates with respect to
the Compounds and Product (as it exists on the Effective Date);

 

8.3.5.      no Third Party (a) is, to LipimetiX’s actual knowledge, infringing
any LipimetiX Patent Right or (b) has in writing challenged or threatened to
challenge the scope, validity or enforceability of any LipimetiX Patent Right
(including, by way of example, through the institution or written threat of
institution of interference, nullity or similar invalidity proceedings before
the United States Patent and Trademark Office or any analogous foreign
Governmental Authority);

 

8.3.6.      to LipimetiX’s actual knowledge, it has complied in all material
respects with all Applicable Laws, including any disclosure requirements, in
connection with the filing, prosecution and maintenance of the LipimetiX Patent
Rights;

 

8.3.7.      it has obtained from all inventors of LipimetiX IP existing as of
the Effective Date and from such inventor’s employer, as applicable, valid and
enforceable agreements assigning to LipimetiX each such inventor’s and such
inventor’s employer’s entire right, title and interest in and to all such
LipimetiX IP;

 

8.3.8.      no rights granted by or to LipimetiX or its Affiliates to any Third
Party conflict with any right or license granted to Anji Pharma or its
Affiliates hereunder; and

 

8.3.9.      to LipimetiX’s actual knowledge, the use, Development, Manufacture
or Commercialization under this Agreement of any Compounds or Product (as it
exists on the Effective Date) in the Field in the Territory (a) does not
infringe any issued patent of any Third Party or (b) will not infringe the
claims of any published Third Party patent application when and if such claims
issue in the form published as of the Effective Date.

 

 34 

 



8.4.            LipimetiX Covenants.

 

8.4.1.      LipimetiX, subject to Section 11.1, shall not, and shall cause its
Affiliates not to (a) license, sell, assign or otherwise transfer to any Person
(other than an Anji Pharma Related Party pursuant to the terms of this
Agreement) any LipimetiX IP or Product IP (or agree to do any of the foregoing),
or (b) voluntarily incur or permit to exist, with respect to any LipimetiX IP,
any lien, encumbrance, charge, security interest, mortgage, liability,
assignment, grant of license or other agreement or arrangement, that is or would
be inconsistent with the licenses and other rights granted to Anji Pharma under
this Agreement.

 

8.4.2.      LipimetiX will not (a) take any action that diminishes the rights
under the LipimetiX IP or Product IP granted to Anji Pharma under this
Agreement, or (b) fail to take any action that is reasonably necessary to avoid
diminishing the rights under the LipimetiX IP granted to Anji Pharma under this
Agreement.

 

8.4.3.      LipimetiX will (a) not enter into any LipimetiX Third Party
Agreement that (i) adversely affects the rights granted to Anji Pharma hereunder
in any material respect, (ii) adversely affects LipimetiX’s ability to fully
perform its obligations hereunder in any material respect, or (iii) places any
additional obligations on an Anji Pharma Related Party; (b) not amend or
otherwise modify any LipimetiX Third Party Agreement or consent or waive rights
with respect thereto in any manner that (i) adversely affects the rights granted
to Anji Pharma hereunder in any material respect, (ii) adversely affects
LipimetiX’s ability to fully perform its obligations hereunder in any material
respect or (iii) places any additional obligations on an Anji Pharma Related
Party and (c) use Commercially Reasonable Efforts to remain, and cause its
Affiliates to remain, in compliance in all material respects with all LipimetiX
Third Party Agreements. LipimetiX shall promptly furnish Anji Pharma with true
and complete copies of all amendments to any LipimetiX Third Party Agreement
that affects the rights or obligations of any Anji Pharma Related Party under
this Agreement and promptly notify Anji Pharma of any actual or alleged breach
or default that would be reasonably expected to adversely affect the rights in
any material respect.

 

8.4.4.      LipimetiX will use Commercially Reasonable Efforts to maintain valid
and enforceable agreements with all Persons acting by, or on behalf of,
LipimetiX or its Affiliates under this Agreement, which require such Persons to
assign to LipimetiX their entire right, title and interest in and to all
LipimetiX IP, and in the event that any issues arise, LipimetiX will promptly
notify Anji Pharma, and the Parties will seek to resolve the issue.

 

8.5.            Anji Pharma Covenants. Anji Pharma agrees that it shall not
engage in any activities that use the LipimetiX IP, Compound or Product in a
manner that is outside the scope of the license rights granted to it hereunder
or outside the scope of the UABRF agreement to the extent such activities
require the use of the UABRF rights sublicensed by LipimetiX to Anji Pharma.

 

 35 

 



8.6.            Disclaimer. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, THE
FOREGOING REPRESENTATIONS AND WARRANTIES OF EACH PARTY ARE IN LIEU OF ANY OTHER
REPRESENTATIONS AND WARRANTIES, EXPRESS OR IMPLIED, INCLUDING ANY IMPLIED
WARRANTIES OF MERCHANTABILITY OR ANY IMPLIED WARRANTIES OF FITNESS FOR A
PARTICULAR PURPOSE, ALL OF WHICH ARE HEREBY SPECIFICALLY EXCLUDED AND
DISCLAIMED.

 

9.      TERM AND TERMINATION.

 

9.1.            Term. The term of this Agreement (the “Term”) will commence on
the Effective Date and extend on a Product-by-Product and
jurisdiction-by-jurisdiction basis in the Territory, unless this Agreement is
terminated earlier in accordance with this Article 9, until the last to expire
of any Royalty Term for any Product in any such jurisdiction in the Territory.
 Following expiration of the Royalty Term for any Product in a jurisdiction, the
license granted to Anji Pharma under Section 2.1.1 with respect to such Product
in such jurisdiction shall be a fully paid-up, perpetual, exclusive,
royalty-free license.

 

9.2.            Termination for Convenience. Upon at least sixty (60) days’
written notice to LipimetiX, Anji Pharma may terminate this Agreement on a
Product-by-Product basis, or in its entirety, without cause, for any or no
reason.

 

9.3.            Termination for Cause. If either Party (the “Non-Breaching
Party”) believes that the other Party (the “Breaching Party”) has materially
breached one (1) or more of its material obligations under this Agreement, then
the Non-Breaching Party may deliver written notice of such material breach to
the Breaching Party (a “Default Notice”). If the Breaching Party does not
dispute that it has committed a material breach of one (1) or more of its
material obligations under this Agreement, then if the Breaching Party fails to
cure such breach, or fails to take steps as would be considered reasonable to
effectively cure such breach, within sixty (60) days (or twenty (20) days with
respect to a payment default) after receipt of the Default Notice, or if such
compliance cannot be fully achieved within such sixty- (60-) (or twenty- (20-)
with respect to a payment default) day period, the Non-Breaching Party may
terminate this Agreement upon written notice to the Breaching Party.

 

9.4.            Termination for Insolvency. To the extent permitted under
Applicable Laws, either Party shall have the right to terminate this Agreement
in its entirety, at its sole discretion, immediately upon delivery of written
notice to the other Party upon the filing by the other Party in any court or
agency pursuant to any statute or regulation of the United States or any other
jurisdiction a petition or similar filing (a) in bankruptcy or insolvency or (b)
for reorganization, assignment or similar arrangement for the benefit of
creditors or (c) for the appointment of a receiver or trustee of such other
Party or its assets, provided in the case of each of (a), (b) and (c), upon the
ninety-first (91st) day after such filing if such petition or proceeding has not
been stayed or dismissed during such period.

 

9.5.            Termination for Failure to Develop, Manufacture or
Commercialize. LipimetiX shall have the right to terminate this Agreement in its
entirety, at its sole discretion, in the event that Anji Pharma fails to fulfill
its obligations in any material respect under Section 4.3 or Section 5.5;
provided, that (a) such breach or failure was not directly attributable to
circumstances outside the reasonable control of Anji Pharma (including delays
due to regulatory or legal reasons) and (b) Anji Pharma has not cured such
breach or failure or is executing a mutually agreed corrective action plan
within three (3) months following receipt of written notice by LipimetiX. Any
such termination of this Agreement shall become effective at the end of the
applicable cure period, unless Anji Pharma has cured any such breach or failure
or is executing a mutually agreed corrective action plan prior to the expiration
of such three (3) month period.

 

 36 

 



9.6.            Termination for Patent Challenge.

 

9.6.1.      LipimetiX shall have the right to terminate this Agreement in its
entirety in the event Anji Pharma or any of its Affiliates challenges or
knowingly and intentionally supports (other than as may be necessary or
reasonably required to assert a cross-claim or a counter-claim, or in response
to a subpoena or court or administrative law request or order), including by
providing information, documents, and/or funding, a challenge to the validity,
scope, enforceability or patentability of any of the LipimetiX Patent Rights, in
each case, in a formal judicial proceeding or administrative action. LipimetiX
’s right to terminate this Agreement under this Section 9.6.1 may be exercised
at any time after Anji Pharma or any of its Affiliates may have challenged or
knowingly and intentionally supports (other than in response to a subpoena or
court order) a challenge to the validity, scope, enforceability or patentability
of any of the LipimetiX Patent Rights, provided that such proceeding or action
is not withdrawn or terminated within thirty (30) days after Anji Pharma
receives notice from LipimetiX of such exercise of termination rights.

 

9.6.2.      If a Sublicensee of Anji Pharma or its Affiliate challenges, in a
formal judicial proceeding or administrative action, the validity, scope or
enforceability of any of the LipimetiX Patent Rights under which such
Sublicensee is sublicensed, then Anji Pharma or its Affiliate, as the case may
be, shall, at LipimetiX’s election and upon written notice from LipimetiX,
promptly terminate such sublicense, provided that such proceeding or action is
not withdrawn or terminated within thirty (30) days after Anji Pharma receives
notice from LipimetiX of such exercise of termination rights. Anji Pharma shall,
and shall cause its Affiliates, as the case may be, to include within each
sublicense agreement with each Sublicensee a similar right on the part of Anji
Pharma or such Affiliate to terminate such sublicense agreement. If Anji Pharma
or its Affiliate fails to exercise such termination right against such
Sublicensee or is unable to do so because it did not include such a provision in
its Sublicense, LipimetiX may immediately terminate this Agreement with respect
to the rights granted to such Sublicensee.

 

9.7.            Effects of Termination.

 

9.7.1.      Effect of Termination. In the event of an early termination of this
Agreement, the rights and licenses granted under Sections 2.1.1, 2.2.1 and 2.2.2
shall terminate with respect to the applicable terminated jurisdictions or
terminated Product; in the event of any termination of this Agreement in part
with respect to a Product or jurisdiction, all rights and licenses granted
hereunder that are not so terminated shall remain in force and effect with
respect to any unterminated Product or unterminated jurisdiction. In the event
of any termination of this Agreement, any permitted sublicense to a Sublicensee
shall, at Sublicensee’s option, survive

 

 37 

 



such termination, provided that the Sublicensee is not in breach of any of its
obligations under such sublicense at the time of termination and provided,
further, such Sublicensee has not challenged (as described in Section 9.6.2) a
LipimetiX Patent Right; in order to effect this survival, at the request of the
Sublicensee, such sublicense shall remain in effect and be assigned to LipimetiX
on substantially the same terms with LipimetiX deemed for all purposes to be the
licensor thereunder provided that (a) the sublicense is consistent with the
terms of this Agreement; (b) LipimetiX shall have no obligations under such
sublicenses other than to preserve the effectiveness, scope and validity of the
licenses granted therein under the LipimetiX IP and LipimetiX’s rights in the
Product IP , and to provide such Sublicensee with information and rights of
access which LipimetiX has an obligation to provide to Anji Pharma under this
Agreement, but not to exceed in scope Anji Pharma’s obligations to provide
information and rights of access to such Sublicensee under the applicable
agreement; (c) no representation, warranty or indemnification provision shall
exceed those given to Anji Pharma under this Agreement; and (d) further provided
that such Sublicensee enters into an assignment agreement directly with
LipimetiX to effectuate such assignment. LipimetiX shall be entitled to all
payments accrued under such sublicense after the date of termination of this
Agreement, and subject to effective assignment under this Section 9.7.1, (but
excluding any duplicate payments) from each Sublicensee under any such
sublicense in accordance with the terms of such sublicense. Subject in all cases
to the survival of any rights of Sublicensees in any surviving sublicense under
this Agreement, in the event of a termination by Anji Pharma under Section 9.2
or a termination by LipimetiX under Section 9.3, 9.4, 9.5 or 9.6 and upon
written request from LipimetiX, Anji Pharma (a) shall grant a perpetual,
worldwide, fully paid, royalty-free, fully sublicensable through multiple tiers,
exclusive license to LipimetiX, under (i) Anji Pharma’s rights in any Product
IP, or (ii) Anji Pharma IP, in each case that is necessary to, or used by, the
Anji Pharma Related Parties as of the date of termination in their efforts to
use, Develop, Manufacture and Commercialize the Compounds and Products in the
Field in the Territory, and (b) shall transfer to LipimetiX copies of any
embodiments of such Technology and shall assign and transfer to LipimetiX any
and all of its rights, title and interest in and to any Regulatory Approvals,
regulatory documents and regulatory communications then owned (in whole or in
part) or otherwise Controlled by an Anji Pharma Related Party that is related to
any Compound or Product in the Territory.

 

9.7.2.      Accrued Rights. Expiration or termination of this Agreement for any
reason shall be without prejudice to any right that shall have accrued to the
benefit of either Party prior to such termination, including damages arising
from any breach under this Agreement. Expiration or termination of this
Agreement shall not relieve either Party from any obligation that is expressly
indicated to survive such expiration or termination or that by its nature is
intended to survive expiration or termination.

 

9.7.3.      Survival Period. The following sections, together with any sections
that expressly survive (including any perpetual licenses granted hereunder) as
well as any other provisions which by their nature are intended to survive
expiration or termination, shall survive expiration or termination of this
Agreement for any reason: Sections 1, 2.1.2, 2.2.3, 2.4, 2.8, 3.5, 3.6, 3.7,
3.8, 3.9, 3.10, 3.11, 3.11.1, 3.11.2, 6.1, 7, 8.6, 9.7, 9.8, 10.1, 10.2, 10.3,
10.4, 10.5 and 11.

 

 38 

 



9.8.            Provision for Insolvency. If, at any time during the Term (a) a
case is commenced by or against LipimetiX under Section 101(35A) of Title 11 of
the United States Code (“Bankruptcy Code”), (b) LipimetiX files for or is
subject to the institution of bankruptcy, reorganization, liquidation or
receivership proceedings (other than a case under the Bankruptcy Code), (c)
LipimetiX assigns all or a substantial portion of its assets for the benefit of
creditors, (d) a receiver or custodian is appointed for LipimetiX’s business or
(e) a substantial portion of LipimetiX’s business is subject to attachment or
similar process, then Anji Pharma may terminate this Agreement by providing
written notice to LipimetiX. If Anji Pharma terminates this Agreement pursuant
this Section 9.8, then: (i) all licenses granted to Anji Pharma under this
Agreement shall become irrevocable and perpetual. All rights and licenses now or
hereafter granted by LipimetiX to Anji Pharma under or pursuant to any
Section of this Agreement, including Section 2.1, are rights to “intellectual
property” (as defined in the Bankruptcy Code). If (1) a case under the
Bankruptcy Code is commenced by or against LipimetiX, (2) this Agreement is
rejected as provided in the Bankruptcy Code and (3) Anji Pharma elects to retain
its rights hereunder as provided in Section 365(n) of the Bankruptcy Code, then
LipimetiX (in any capacity, including debtor-in-possession) and its successors
and assigns (including any trustee) shall provide to Anji Pharma all
intellectual property licensed hereunder, and agrees to grant and hereby grants
to Anji Pharma and its Affiliates a right to access and to obtain possession of
and to benefit from and, in the case of any chemical or biological material or
other tangible item of which there is a fixed or limited quantity, to obtain a
pro rata portion of such item to the extent related to any Compound or Product,
or otherwise related to any right or license granted under or pursuant to this
Agreement. LipimetiX shall not interfere with the exercise by Anji Pharma or its
Affiliates of rights and licenses to intellectual property licensed hereunder
and embodiments thereof in accordance with this Agreement and agrees to use
Commercially Reasonable Efforts to assist Anji Pharma and its Affiliates to
obtain such intellectual property and embodiments thereof in the possession or
control of Third Parties as reasonably necessary for the Anji Pharma Related
Parties to exercise such rights and licenses in accordance with this Agreement.

 

10.              LIMITATION ON LIABILITY, INDEMNIFICATION AND INSURANCE.

 

10.1.                    Indemnification by Anji Pharma. Anji Pharma shall
defend, hold harmless and indemnify LipimetiX and its Affiliates and their
respective directors, officers, employees and agents, and their respective
successors, heirs and assigns and representatives (the “LipimetiX Indemnitees”),
from and against any and all losses, damages, liabilities, penalties and
reasonable costs and expenses (including reasonable fees and expenses of
attorneys, accountants, professional advisors and experts) (collectively,
“Losses”) in connection with any and all suits, investigations, claims, or
demands of Third Parties (collectively, “Claims”) to the extent resulting from,
or arising out of, (a) the gross negligence, willful misconduct, fraud or
material breach of this Agreement by Anji Pharma or an Anji Pharma Indemnitee or
inaccuracy in any representation or warranty of Anji Pharma; (b) Anji Pharma’s
or any Anji Pharma Indemnitee’s failure to comply with Applicable Laws; or (c)
any use, Development, Manufacture, Commercialization or other exploitation of
the Compounds or Products by, or on behalf of, any Anji Pharma Related Party;
except in each case to the extent such Claims are attributable to the gross
negligence, willful misconduct, fraud or material breach of this Agreement by
LipimetiX or a LipimetiX Indemnitee or inaccuracy in any representation or
warranty of LipimetiX or any LipimetiX Indemnitee’s failure to comply with
Applicable Laws.

 

 39 

 



10.2.                    Indemnification by LipimetiX. LipimetiX shall defend,
hold harmless and indemnify the Anji Pharma Related Parties and their respective
directors, officers, employees and agents, and their respective successors,
heirs and assigns and representatives (the “Anji Pharma Indemnitees”), from and
against any and all Losses in connection with any and all Third Party Claims to
the extent resulting from, or arising out of, (a) the gross negligence, willful
misconduct, fraud or breach of this Agreement by LipimetiX or a LipimetiX
Indemnitee or inaccuracy in any representation or warranty of LipimetiX; or (b)
LipimetiX’s or any LipimetiX Indemnitee’s failure to comply with Applicable
Laws; except in each case to the extent such Claims are attributable to the
gross negligence, willful misconduct, fraud or material breach of this Agreement
by Anji Pharma or an Anji Pharma Indemnitee, an inaccuracy in any representation
or warranty of Anji Pharma or any Anji Pharma Indemnitee’s failure to comply
with Applicable Laws.

 

10.3.                    Procedure. The indemnified Party shall provide the
indemnifying Party with prompt notice of the claim giving rise to the
indemnification obligation pursuant to this Article 10 and the exclusive ability
to defend (with the reasonable cooperation of the indemnified Party) or settle
any such claim; provided, however, that the indemnifying Party shall not enter
into any settlement for damages (other than monetary damages where no financial
obligation is placed on the indemnified Party) without the indemnified Party’s
written consent, such consent not to be unreasonably withheld, conditioned or
delayed. The indemnified Party shall have the right to participate, at its sole
cost and expense and with counsel of its choice, in the defense of any claim or
suit that has been assumed by the indemnifying Party. If the Parties cannot
agree as to the application of Section 10.1 or 10.2 to any particular claim, the
Parties may conduct separate defenses of such claim and reserve the right to
claim indemnity from each other in accordance with Sections 10.1 and 10.2 above
upon resolution of the underlying claim, notwithstanding the provisions of this
Section 10.3 requiring the indemnified Party to tender to the indemnifying Party
the exclusive ability to defend such claim or suit.

 

10.4.                    Mitigation of Loss. Each indemnified Party shall take
and shall procure that its Affiliates, agents, directors, officers and employees
take all such reasonable steps and action as are reasonably necessary or as the
indemnifying Party may reasonably require in order to mitigate any Claims (or
potential losses or damages) under this Article 10. Nothing in this Agreement
shall or shall be deemed to relieve any Party of any common law or other duty to
mitigate any losses incurred by it.

 

10.5.                    No Consequential Damages. EXCEPT WITH RESPECT TO
LIABILITY ARISING FROM A BREACH OF ARTICLE 7 FROM ANY WILLFUL MISCONDUCT OR
INTENTIONALLY WRONGFUL ACT, IN NO EVENT WILL EITHER PARTY OR ITS REPRESENTATIVES
BE LIABLE UNDER THIS AGREEMENT FOR ANY SPECIAL, INDIRECT, INCIDENTAL,
CONSEQUENTIAL, MULTIPLE, EXEMPLARY OR PUNITIVE DAMAGES, WHETHER IN CONTRACT,
WARRANTY, TORT, NEGLIGENCE, STRICT LIABILITY OR OTHERWISE, INCLUDING LOSS OF
PROFITS OR REVENUE SUFFERED BY EITHER PARTY OR ANY OF ITS REPRESENTATIVES, LOSS
OF USE, DAMAGE TO GOODWILL OR LOSS OF BUSINESS. FOR CLARITY, THIS SECTION 10.5
SHALL NOT LIMIT A PARTY’S INDEMNIFICATION OBLIGATIONS WITH RESPECT TO A
LIABILITY BROUGHT BY A THIRD PARTY PURSUANT TO SECTION 10.1 OR 10.2.

 

 40 

 



10.6.                    Insurance. To cover its indemnification obligations
under Section 10.1 or 10.2, as applicable, at least thirty (30) days prior to
the first human clinical trial, and thereafter during the Term, each Party shall
cause to be in effect, at its sole expense, commercial general liability and
products liability (provided, however, that products liability coverage shall be
obtained is only required to be obtained in the event of a human clinical trial
and to be maintained during any such clinical trial), and such other type of
insurance coverage required by Applicable Law or that the Party may deem
necessary to enable it to perform its obligations under this Agreement. Any
insurance obtained pursuant to this Agreement shall be obtained from reputable
and financially secure insurance carriers (or pursuant to a program of
self-insurance), in each case with limits of not less than three million dollars
(US $3,000,000) per occurrence and in the aggregate. The foregoing insurance
requirement shall not be construed to create a limit on either Party’s liability
hereunder.

 

11.  MISCELLANEOUS.

 

11.1.                    Assignment. This Agreement may not be assigned or
otherwise transferred, nor may any right or obligation hereunder be assigned or
otherwise transferred, by either Party without the prior written consent of the
other Party.  Notwithstanding the foregoing, either Party may, without consent
of the other Party, assign, delegate or otherwise transfer this Agreement and
its rights and obligations hereunder, in whole or in part to an Affiliate of
such Party, or in whole to its successor in interest in connection with the sale
of all or substantially all of its stock or its assets to which this Agreement
relates, or in connection with a merger, consolidation, acquisition or similar
transaction (so long as such assignment, delegation or transfer includes,
without limitation, all relevant Regulatory Approvals, all Manufacturing assets
relating to this Agreement, and all rights and obligations under this
Agreement); provided, however, that such successor in interest shall have agreed
prior to such assignment, delegation or transfer to be bound by the terms of
this Agreement in a writing provided to the other Party.  Any attempted
assignment, delegation or other transfer not in accordance with the foregoing
shall be null and void and of no legal effect.  Any permitted assignee, delegate
or other transferee shall assume all assigned obligations of its assignor under
this Agreement.  The terms and conditions of this Agreement shall be binding
upon, and shall inure to the benefit of, the Parties and their permitted
successors and assigns.

 

11.2.                    Further Actions. Each Party agrees to execute,
acknowledge and deliver such further instruments, and to do all such other acts,
as may be necessary or appropriate in order to carry out the purposes and intent
of the Agreement and to confirm the Parties’ rights and obligations hereunder.

 

11.3.                    Force Majeure. Each Party shall be excused from the
performance of its obligations under this Agreement to the extent that such
performance is prevented by force majeure (defined below) and the nonperforming
Party promptly provides notice of the prevention to the other Party. Such excuse
shall be continued so long as the condition constituting force majeure continues
and the nonperforming Party takes Commercially Reasonable Efforts to avoid or
remove the condition and to mitigate its effects. For purposes of this
Agreement, force majeure shall include conditions beyond the reasonable control
of the Parties, including an act of God, required compliance with Applicable
Law, war, act of terror, civil commotion, labor strike or lock-out, epidemic,
failure or default of public utilities or common carriers, destruction of
production facilities or materials by fire, earthquake, storm or like
catastrophe. When such circumstances arise, the Parties shall negotiate in good
faith any modifications of the terms of this Agreement that may be necessary or
appropriate to arrive at an equitable solution. The affected party shall
continue performance using Commercially Reasonable Efforts to mitigate losses
and delays whenever such circumstances are removed.

 

 41 

 



11.4.                    Notices. Any notice or notification required or
permitted to be provided pursuant to the terms and conditions of this Agreement
(including any notice of force majeure, breach, termination, change of address,
etc.) shall be in writing and shall be deemed given (a) upon receipt if (i)
delivered personally, (ii) delivered by email, (iii) delivered by facsimile
transmission (receipt verified) or (iv) mailed by registered or certified mail
(return receipt requested) postage prepaid or (b) on the next Business Day if
sent by overnight delivery using a nationally recognized express courier service
and specifying next Business Day delivery (receipt verified), in each case, to
the Parties at the following mailing addresses, email addresses or facsimile
numbers (or at such other address or facsimile number for a Party as shall be
specified by like notice; provided, however, that notices of a change of address
shall be effective only upon receipt thereof):

 

if to Anji Pharma:

 

Anji Pharmaceuticals Inc.

4 Dana Road

Boxford, MA 01921

Attn.: Chief Scientific Officer

Email: brian@anjipharma.com

 

with a copy to:

 

Foley Hoag LLP

155 Seaport Boulevard

Boston, MA 02210

Attn.: David Halstead

Email: dhalstead@foleyhoag.com

Facsimile: 617 832 7000

 

if to LipimetiX:

 

LipimetiX Development, Inc.

5 Commonwealth Road, Suite 2a

Natick, MA 01760

Attn.: Dennis I. Goldberg, PhD, President and CEO

Email: dgoldberg@benubio.com

Facsimile: 508 878 7589

 

 42 

 



with a copy to:

 

LipimetiX Development, Inc.

4301 E Keim Drive

Paradise Valley, AZ 85253

Attn.: John M. Holliman, III, Executive Chairman

Email: jholliman@capstonethx.com

Facsimile: 602 625 6600

 

McDermott Will & Emery LLP

28 State Street

Boston, MA 02109

Attn.: Richard B. Smith

Email: rbsmith@mwe.com

Facsimile: 617 535 3800

 

11.5.                    Amendment. No amendment, modification or supplement of
any provision of this Agreement shall be valid or effective unless made in
writing and signed by a duly authorized representative of each Party.

 

11.6.                    Waiver. No provision of this Agreement shall be waived
by any act, omission or knowledge of a Party or its agents or employees except
by an instrument in writing expressly waiving such provision and signed by a
duly authorized representative of the waiving Party. The waiver by either of the
Parties of any breach of any provision hereof by the other Party shall not be
construed to be a waiver of any succeeding breach of such provision or a waiver
of the provision itself or any other provision on such occasion or any
succeeding occasion.

 

11.7.                    Severability. If any clause or portion thereof in this
Agreement is for any reason held to be invalid, illegal or unenforceable, the
same shall not affect any other portion of this Agreement, as it is the intent
of the Parties that this Agreement shall be construed in such fashion as to
maintain its existence, validity and enforceability to the greatest extent
possible. In any such event, this Agreement shall be construed as if such clause
of portion thereof had never been contained in this Agreement, and there shall
be deemed substituted therefor such provision as will most nearly carry out the
intent of the Parties as expressed in this Agreement to the fullest extent
permitted by Applicable Law.

 

11.8.                    Descriptive Headings. The headings of this Agreement
are for convenience only and shall be of no force or effect in construing or
interpreting any of the provisions of this Agreement.

 

11.9.                    Dispute Resolution. If any dispute or disagreement
arises between Anji Pharma and LipimetiX in respect of this Agreement, they
shall follow the following procedures in an attempt to resolve the dispute or
disagreement:

 

11.9.1.              If such dispute involves facts that might form a reasonable
basis to allege that Anji Pharma has failed to meet any of its obligations under
Section 4.3 or 5.5, then LipimetiX will promptly notify Anji Pharma in writing
of such potential alleged performance failure or dispute (each such potential
alleged performance failure or dispute, a “Diligence Issue”). Promptly upon Anji
Pharma’s receipt of any notice of a Diligence Issue pursuant to this Section
11.9.1, the Parties shall meet and use their reasonable efforts to resolve the
Diligence Issue, and if no resolution is reached within sixty (60) days, then
the Parties shall try to resolve the Diligence Issue pursuant to the dispute
resolution provisions set forth in Sections 11.9.3 and 11.9.4.

 

 43 

 



11.9.2.              For all other disputes, the Party claiming that such a
dispute exists shall give notice in writing (“Notice of Dispute”) to the other
Party of the nature of the dispute.

 

11.9.3.              Within fourteen (14) days of receipt of a Notice of Dispute
or, with respect to a Diligence Issue, of failure to resolve such Diligence
Issue in accordance with Section 11.9.1, the Chief Executive Officer of
LipimetiX and the Chief Executive Officer of Anji Pharma (the “Executive
Officers”) shall meet in person or by teleconference and exchange written
summaries reflecting, in reasonable detail, the nature and extent of the
dispute, and at this meeting they shall use their reasonable efforts to resolve
the dispute; provided, however, that such Executive Officers may each designate
a senior executive to whom the dispute may be delegated for such attempted
resolution.

 

11.9.4.              If, within ninety (90) days of initial receipt of the
Notice of Dispute, the dispute has not been resolved, then the Parties agree
that either Party may initiate arbitration procedures set forth in Section 11.11
to resolve the dispute.

 

Notwithstanding any provision of this Agreement to the contrary, either Party
may immediately initiate litigation in any court of competent jurisdiction
seeking any remedy at law or in equity, including the issuance of a preliminary,
temporary or permanent injunction, or for specific performance, to preserve or
enforce its rights under this Agreement. The provisions of this Section 11.9
will survive for five (5) years after the date of termination or expiration of
this Agreement.

 

11.10.                Governing Law. This Agreement, and all claims arising
under or in connection therewith, shall be governed by, and interpreted in
accordance with, the substantive laws of the State of Delaware, without regard
to conflict of law principles thereof.

 

11.11.                Binding Arbitration. If the Executive Officers are not
able to agree on the resolution of any such issue in accordance with Section
11.9.4, either Party may, by written notice to the other Party, elect to
initiate arbitration proceedings pursuant to the procedures set forth in this
Section 11.11 for purposes of having the dispute settled. Such dispute shall be
finally resolved by binding arbitration administered by the International
Chamber of Commerce (the “ICC”) pursuant its arbitration rules, and judgment on
the arbitration award may be entered in any court having jurisdiction thereof.
The Parties agree that:

 

11.11.1.                      the arbitration shall be conducted by three (3)
arbitrators appointed by the ICC, who shall be experienced in the pharmaceutical
business in the relevant jurisdiction;

 

11.11.2.                      the place of arbitration shall be Boston,
Massachusetts, USA, and all proceedings and communications shall be in English,
unless otherwise agreed by all Parties involved in such dispute;

 

 44 

 



11.11.3.                      any Party may apply to the arbitrators for interim
injunctive relief until the arbitration award is rendered or the dispute is
otherwise resolved;

 

11.11.4.                      notwithstanding anything herein to the contrary,
any Party also may, without waiving any remedy under this Agreement, seek from
any court of competent jurisdiction any temporary restraining order, preliminary
injunction or other interim equitable relief necessary to protect the rights,
property or interests of that Party pending the arbitration award (and this
Section 11.11.4 shall be specifically enforceable);

 

11.11.5.                      the arbitrators shall have no authority to award
punitive or any other type of damages not measured by a Party’s compensatory
damage;

 

11.11.6.                      the prevailing Party shall be entitled to recover
from the other Party its sole costs and expenses and attorneys’ fees reasonably
incurred by such prevailing Party in connection with the dispute;

 

11.11.7.                      this Section 11.11 shall apply to any claims by or
against the Parties and their respective Affiliates and any agents, principals,
officers, directors or employees of either of the Parties or their respective
Affiliates;

 

11.11.8.                      except to the extent necessary to confirm an award
or as may be required by Applicable Law, neither a Party nor the arbitrators may
publicly disclose the existence, content or results of an arbitration, which
shall be considered Confidential Information of both Parties, without the prior
written consent of all Parties; and

 

11.11.9.                      in no event shall an arbitration be initiated
after the date when commencement of a legal or equitable proceeding, based on
the relevant dispute would have been barred by the applicable statute of
limitations.

 

11.12.                Intellectual Property Disputes. In the event that a
dispute arises with respect the validity, scope, enforceability, inventorship or
ownership of any Patent Rights, Trademark or other intellectual property rights,
and such dispute cannot be resolved in accordance with Section 11.9, unless
otherwise agreed by the Parties in writing, such Dispute shall not be submitted
to arbitration in accordance with Section 11.9.4 and instead, either Party may
initiate litigation in a court of competent jurisdiction in any jurisdiction in
which such rights apply.

 

11.13.                Entire Agreement. This Agreement constitutes and contains
the complete, final and entire understanding and agreement of the Parties and
cancels and supersedes any and all prior negotiations, correspondence,
understandings and agreements, whether oral or written, between the Parties
respecting the subject matter hereof and thereof, including the Non-Disclosure
Agreement, which is hereby mutually terminated by the Parties effective as of
the Effective Date.

 

11.14.                Independent Contractors. Both Parties are independent
contractors under this Agreement. Nothing herein contained shall be deemed to
create an employment, agency, joint venture or partnership relationship between
the Parties or any of their agents or employees, or any other legal arrangement
that would impose liability upon one Party for the act or failure to act of the
other Party. Neither Party shall have any express or implied power to enter into
any contracts or commitments or to incur any liabilities in the name of, or on
behalf of, the other Party, or to bind the other Party in any respect
whatsoever.

 

 45 

 



11.15.                Counterparts; Electronic Delivery. This Agreement may be
executed in one (1) or more counterparts, each of which shall be an original and
all of which shall constitute together the same document. Counterparts may be
signed and delivered by facsimile, portable document format (“.pdf”) or by any
other electronic means intended to preserve the original graphic and pictorial
appearance of this Agreement, all of which shall be binding when received by the
applicable Party.

 

11.16.                No Third Party Rights or Obligations. No provision of this
Agreement shall be deemed or construed in any way to result in the creation of
any rights or obligation in any Person not a Party. However, either Party may
decide, in its sole discretion, to use one or more of its Affiliates,
Sublicensees or permitted designees to perform its obligations and duties
hereunder; provided, that such Party shall remain liable hereunder for the
performance by any such Affiliates, Sublicensees or permitted designees of any
such obligations set forth herein.

 

11.17.                UABRF Agreement. Notwithstanding anything to the contrary
herein, if the scope of any license or other rights granted to Anji Pharma, or
obligations undertaken by Anji Pharma, in this Agreement, under or with respect
to any of the intellectual property rights owned or controlled by UABRF, is
inconsistent with the UABRF Agreement, the UABRF Agreement shall prevail,
provided, however, that in no case shall Anji Pharma be responsible for any
payment to UABRF other than as expressly set forth in this Agreement. The
Parties agree and acknowledge that pursuant to Section 2.5(j) of the UABRF
Agreement, UABRF is designated as a third-party beneficiary of this Agreement
for the purpose of enforcing LipimetiX’s rights under this Agreement. Pursuant
to Section 2.5(f) of the UABRF Agreement, in the event the UABRF Agreement is
terminated or upon expiration of the UABRF Agreement, this Agreement shall
automatically become a direct license with UABRF on the terms stated herein.

 

(Signature page follows.)

 46 

 



IN WITNESS WHEREOF, authorized representatives of the Parties have duly executed
this Agreement to be effective as of the Effective Date.

 

 

 

ANJI PHARMACEUTICALS INC.           By /S/ Yiwei Zong     Name: Yiwei Zong,
Ph.D.     Title: Chief Executive Officer  

 



 

 

 

LIPIMETIX DEVELOPMENT, INC.                   By

/S/ Dennis I. Goldberg

   

Name:



Dennis I. Goldberg, Ph.D.     Title: President and CEO  

 

 

 



 

 

Exhibit A

 

LipimetiX Patent Rights Existing as of the Effective Date

 

LICENSED PATENTS and IP

Updated April 25, 2017

 

All of the technology covered by the patents and patent applications listed
below were created and conceived through the use of federal funds with the
exception of patent filings related to UABRF intellectual property disclosure
No. U2014-0016.

 

(U1996-0082)

 

U.S. Patent No. 6,156,727, “Anti-atherosclerotic peptides and a transgenic mouse
model of atherosclerosis,” Garber, David W.; Anantharamaiah, Gattadahalli M.,
filed September 5, 1997 and issued December 5, 2000.

 

(U1998-0016)

 

U.S. Patent No. 6,506,880, “Synthetic peptides that enhance atherogenic
lipoprotein uptake and lower plasma cholesterol,” Anantharamaiah, Gattadahalli
M., filed March 7, 2000 and issued January 14, 2003.

 

(U2001-0085)

 

U.S. Patent No. 7,563,771, “Synthetic single domain polypeptides mimicking
apolipoprotein E,” Anantharamaiah, Gattadahalli M.; Garber, David W.; Datta,
Geeta, filed November 13, 2003 and issued July 21, 2009.

 

The corresponding foreign patents granted include:

 

Australian Patent No. 2003290825, filed August 4, 2005 and issued May 21, 2009.

 

Canadian Patent Application No. 2,514,303, filed October 26, 2005 and issued
September 18, 2012.

 

New Zealand Patent No. 541504, filed July 28, 2005 and issued August 13, 2009.

 

European Patent No. 03783409.0, filed November 1, 2005 and issued February 22,
2017.

 

European Patent No. 1599173, filed February 21, 2017 and issued February 22,
2017.

 

(U2006-0028)

 

 

 



U.S. Patent No. 8,084,423, “Synthetic single domain polypeptides mimicking
apolipoprotein E and methods of use,” Anantharamaiah, Gattadahalli M.; Garber,
David W.; Datta, Geeta, filed April 17, 2006 and issued December 27, 2011.

 

(U2007-0040)

 

U.S. Provisional Patent Application No. 60/968,362, filed August 28, 2007.

 

International Application No. PCT/US2008/074470, “Synthetic apolipoprotein E
mimicking polypeptides and methods of use,” Anantharamaiah, Gattadahalli M.,
Gupta, Himanshu; White, C. Roger, filed on August 27, 2008.

 

The corresponding patent applications filed include:

 

Canadian Patent Application No. 2,704,729, filed February 25, 2010.

 

The corresponding patent applications published include:

 

U.S. Patent Application No. 12/675,089, filed February 24, 2010 and published
November 25, 2010.

 

U.S. Patent Application 14/851,089, filed September 11, 2015 and published
September 22, 2016.

 

The corresponding foreign patents granted include:

 

Australian Patent No. 2008296478, filed March 19, 2010 and issued December 11,
2014.

 

European Patent No. 2195331, filed February 25, 2010 and issued November 20,
2013.

 

(U2009-0096)

 

UAB intellectual property disclosure entitled “A 12-Residue Cationic Cholesterol
Reducing Peptide,” disclosed September 16, 2009.

 

(U2011-0045)

 

UAB intellectual property disclosure entitled “New Highly Active Short Peptides
that Function Analogous to Apolipoprotein E,” disclosed April 14, 2011.

 

(U2012-0105)

 

UAB intellectual property disclosure entitled “ApoE Mimetics with Enhanced
Atheroprotective Potential,” disclosed September 6, 2012.

 

(U2013-0020)

 

 

 



U.S. Provisional Patent Application No. 61/782,956, “Apolipoprotein Mimetics and
Uses Thereof,” Anantharamaiah; Gattadahalli M., Goldberg; Dennis I., filed on
March 14, 2013.

 

U.S. Provisional Patent Application No. 61/349,992, “Apolipoprotein Mimetics and
Uses Thereof,” Anantharamaiah; Gattadahalli M., Goldberg; Dennis I., filed on
June 14, 2013.

 

International Application No. PCT/US2014/27719, “Apolipoprotein Mimetics and
Uses Thereof,” Anantharamaiah; Gattadahalli M., Goldberg; Dennis I., filed on
March 14, 2014.

 

The corresponding foreign patent applications filed include:

 

Australian Patent Application No. 2014239186, filed September 14, 2015.

 

Brazilian Patent Application No. 11 2015 022624, filed September 11, 2015.

 

Canadian Patent Application No. 2,903,869, filed September 2, 2015.

 

European Patent Application No. 14769489.7, filed October 12, 2015.

 

Indian Patent Application No. 6250/CHENP/2015, filed October 9, 2015.

 

Israeli Patent Application No. 240787, filed September 18, 2015.

 

Japanese Patent Application No. 2016-502527, filed November 11, 2015.

 

Mexican Patent Application No. MX/a/2015/012818, filed September 14, 2015.

 

New Zealand Patent Application No. 713291, filed October 14, 2015.

 

South African Patent Application No. 2015/06980, filed September 18, 2015.

 

The corresponding patent application published is:

 

U.S. Patent Application No. 14/770,270, filed August 25, 2015 and published
January 7, 2016.

 

(U2014-0016)

 

U.S. Provisional Patent Application No.62/031,585, “ApoE Mimetic Peptides and
Higher Potency to Clear Plasma Cholesterol,” Anantharamaiah; Gattadahalli M.,
Goldberg; Dennis I., filed on July 31, 2014.

 

International Application No. PCT/US2015/041162, “ApoE Mimetic Peptides and
Higher Potency to Clear Plasma Cholesterol,” Anantharamaiah; Gattadahalli M.,
Goldberg; Dennis I., filed on July 20, 2015.

 

 

 



The corresponding patent applications filed include:

 

U.S. Patent Application No. 15/329,735, filed January 27, 2017.

 

Australian Patent Application No. 2015298263, filed February 24, 2017.

 

Brazilian Patent Application (awaiting Serial No.), filed January 20, 2017.

 

Canadian Patent Application (awaiting Serial No.), filed January 6, 2017.

 

Chinese Patent Application No. 2015800419130, filed March 1, 2017.

 

Egyptian Patent Application No. 0223357, filed January 22, 2017.

 

European Patent Application No. 15826624.4, filed February 27, 2017.

 

Indian Patent Application No. 201717007083, filed February 28, 2017.

 

Iranian Patent Application No. (awaiting Serial No.), filed January 20, 2017.

 

Israeli Patent Application No. 250302, filed January 26, 2017.

 

Japanese Patent Application No. 2017-505143, filed January 30, 2017.

 

Mexican Patent Application No. MX/a/2017/001432, filed January 31, 2017.

 

New Zealand Patent Application No. 729580, filed February 27, 2017.

 

Saudi Arabian Patent Application No. (awaiting Serial No.), filed January 20,
2017

 

(U2017-0011)

 

UAB intellectual property disclosure entitled “Retinoic Acid Conjugate of Apo E
Mimetic Peptides as Dyslipidemic and Anti-Oncogenic Agents,” disclosed December
1, 2016.

 

(U2017-0029)

 

UAB intellectual property disclosure entitled “Apo E Mimetic Peptides with
Enhanced Potency for Anti-Inflammatory Properties,” disclosed April 12, 2017.

 

LIPIMETIX PATENTS and IP

 

U.S. Provisional Patent Application No.62/066,018, “ApoE Mimetic Peptide
Compositions,” Goldberg; Dennis I., Friden, Phillip M., filed on October 20,
2014.

 

 

 

 



U.S. Provisional Patent Application No.62/288,748, “ApoE Mimetic Peptide
Compositions,” Friden, Phillip M., Goldberg; Dennis I., filed on January 29,
2016.

U.S. Provisional Patent Application No.62/655,955, “ApoE Mimetic Peptide
Compositions,” Goldberg; Dennis I., Lunsmann, Walter J., filed on April 11,
2018.

 

 

 

 



 

 

Exhibit B

 

Press Release

 

 

[lipimetix.jpg] 

5 Commonwealth Road - Suite 2A

Natick, MA 01760

(508)651-3715

www.lipimetix.com

 

 

 

 

LipimetiX Development Announces Sub-License of Apo E Mimetic Peptide Platform to
Anji Pharma, China

 

 

Natick, MA – May _, 2018 ─ LipimetiX Development, Inc. (“LipimetiX” or “the
Company”) announced today that Anji Pharmaceuticals, Inc. (“Anji Pharma”) has
entered a licensing agreement for the LipimetiX platform of peptides (AEM-28 and
analogs) for development of these drug candidates in commercial indications in
mainland China, Taiwan and Hong Kong. Anji Pharma’s mission is to license and
develop promising therapeutic technologies that address under-served markets in
China.

 

The Anji Pharma’s license provides exclusive rights to and use of the LipimetiX
patent portfolio of Apo E mimetic peptides and formulations in the
above-mentioned territory. Terms include an upfront licensing payment to
LipimetiX of US$2.0 million, multiple additional cash payments upon achievement
of clinical/regulatory milestones and a royalty on Anji Pharma’s future
pharmaceutical revenues derived from this program. Further, the agreement
provides for information sharing and other terms standard to a licensing
agreement of this nature.

 

Dennis Goldberg, Ph.D., CEO of LipimetiX stated “We welcome the Anji Pharma
relationship to develop our lipid-lowering peptides in China. The business
opportunity was brought to us by a member of the LipimetiX Science Advisory
Board, who has closely observed and contributed to our program’s success. We are
pleased by this validation of our science in Apo E mimetic peptides.”

 

Yiwei Zong, Ph.D., CEO of Anji Pharma added “We are excited to collaborate with
LipimetiX in a program to address a large China and global clinical need. The
LipimetiX team has already shown proof-of-concept in lipid reduction in humans
with AEM-28. We look forward to helping progress these potent peptides through
the next clinical development phases and, ultimately, to the market.”

 

Chimeric Apolipoprotein E Mimetic Peptides

 

Apolipoprotein E (Apo E) is in a class of protein that occurs throughout the
body. Apo E is essential for the normal metabolism of cholesterol and
triglycerides. After a meal, the postprandial (or post-meal) lipid load is
packaged in lipoproteins and secreted into the blood stream. Apo E targets
cholesterol and triglyceride rich lipoproteins to specific receptors in the
liver, decreasing the levels in the blood. Elevated plasma cholesterol and
triglycerides are independent risk factors for atherosclerosis, the buildup of
cholesterol rich lesions and plaques in the arteries. Atherosclerosis is the
major cause of cardiovascular disease, peripheral artery disease and cerebral
artery disease, and can cause heart attack, loss of limbs and stroke. Defective
lipid metabolism also plays an important role in the development of adult onset
diabetes mellitus (Type 2 diabetes), and diabetics are particularly vulnerable
to atherosclerosis, heart and peripheral artery diseases.

 

 

 



The University of Alabama at Birmingham (“UAB”) scientists patented the first
chimeric Apo E mimetic peptide in 1999, reducing the 299 amino acid native Apo E
into a 28 amino acid, dual domain peptide that can be delivered therapeutically.
One domain inserts into a lipoprotein surface and the second domain binds to the
Apo E receptors in the liver. In 2010, the Company’s founding scientist, Dr.
Dennis Goldberg, obtained worldwide right to patents for Apo E mimetic peptides
from the UAB Research Foundation (“UABRF”). The Company has an Exclusive License
Agreement with the University of Alabama at Birmingham Research Foundation for
AEM-28 and its analogs.

 

The Company has continued research into a next generation of chimeric Apo E
peptides and has discovered new AEM-28 analogs, resulting in worldwide patent
filings in 2015. The AEM-28 analogs were found to be significantly more potent
(as tested in multiple animal models) than the parent molecule. Currently, the
Company intends to concentrate its development efforts on AEM-28 analogs,
including AEM-28-08 and AEM-28-14. Commercial indication targets include
Homozygous Familial Hypercholesterolemia and Acute Coronary Syndrome.

 

About Anji

Anji Pharma is a clinical stage pharmaceutical company dedicated to addressing
China’s unmet clinical needs by identifying and in-licensing world-class
clinical compounds and accelerating their clinical development in China.

 

About LipimetiX

 

LipimetiX Development, Inc. is a clinical stage biotechnology company committed
to developing Chimeric Apo E Mimetic Peptides for multiple lipid reduction
indications. LipimetiX is approximately 60%-owned by Capstone Therapeutics Corp.
(OTCQB:CAPS).

 

 

Capstone’s corporate headquarters are in Tempe, Arizona. For more information,
please visit Capstone's website: www.capstonethx.com. For more information on
LipimetiX Development, please visit the Company’s website: www.lipimetix.com.

 

Statements in this press release or otherwise attributable to Capstone regarding
our business that are not historical facts are made pursuant to the safe harbor
provisions of the Private Securities Litigation Reform Act of 1995. These
forward-looking statements involve risks and uncertainties that could cause
actual results to differ materially from predicted results. These risks include
the factors discussed in our Form 10-K for the fiscal year ended December 31,
2017, and other documents that Capstone files with the U.S. Securities and
Exchange Commission.

 



 

 

###

 

Editor’s Note: This press release is also available under the Investors section
of Capstone’s website at www.capstonethx.com.

 

 

 

 

 



 

 

EXHIBIT C

 

UABRF Agreement

 

A copy of the UAB Research Foundation Exclusive License Agreement was attached
as Exhibit 10.7 to the Company’s Quarterly Report on Form 10-Q for the period
ending June 30, 2012 filed with Securities and Exchange Commission (‘SEC”) on
August 10, 2012. A copy of the First Amendment and Consent to Assignment of the
Exclusive License Agreement was attached as Exhibit 10.3 to the Company’s
Quarterly Report on Form 10-Q for the period ending June 30, 2012 filed with the
SEC on August 10, 2012. The Second Amendment to the Exclusive License Agreement
was attached as Exhibit 10.1 to the Company’s Current Report on Form 8-K filed
with the SEC on January 30, 2015.

 

 

 

 

 

 



--------------------------------------------------------------------------------

 

 

